Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 1 of 37




                        EXHIBIT
                           A
           Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 2 of 37

                            Expert/Consultant Curriculum Vitae

                                     Professor Zhi Ding
                                     Ph.D. and Fellow of IEEE


Expertise
     §    Wireless Communication Systems                  §   WLAN (WiFi, Bluetooth)
     §    Cellular Wireless (2G, 3G, 4G, 5G)              §   xDSL Internet Services
     §    Communication Network Protocols                 §   DOCSIS Modems
     §    Multi-Antenna Technologies                      §   Optical Networks



     Professional Summary

          •     Professor of major US universities for over 30 years.
          •     Consulted for multiple major technology companies
          •     Worked as expert on multiple patent
          •      infringement cases.
          •     Conducted research works on Communications and Signal Processing for
                over 30 years.
          •     Supervised over 30 PhD students.
          •     Author of more than 200 journal papers and 2 books on communication
                technologies.

     Dr. Zhi Ding has been a professor of electrical engineering at major US universities for 30 years.
     Since 1995, he has consulted for both engineering companies such as Nortel, Analog Devices, Intel,
     and worked as expert for major law firms from US, UK, China, and Canada including Kirkland &
     Ellis, WilmerHale, Quinn Emanuel, Fish & Richardson, Sheppard Mullin, Sidley Austin, Mayer
     Brown, Venable, and Finnegan, on multiple technical and patent infringement cases. He has been
     conducting research works on wireless communications and signal processing since 1984. He has
     supervised over 30 PhD students. He is an author of 200 journal papers and 2 technical books on
     communication technologies. He has taught classes that cover the fundamentals of signal detection,
     communications, and systems.

     Dr. Ding currently holds the position of Distinguished Professor at the University of California,
     where he was appointed as the Child Family Professor of Engineering and Entrepreneurship in
     2009-2014. He served as the steering committee chair of the IEEE Transactions on Wireless
     Communications. He was elevated to Fellow of IEEE in 2002 by the IEEE Signal Processing
     Society. He also served as the Technical Program Chair of the IEEE Globecom 2006 (the flagship
     conference of the IEEE Communications Society), Dr. Ding is an eminent scholar and expert of
     wireless technologies AND signal processing.




Professor Zhi Ding, Ph.D.                                 Page 1
Printed: 07/16/21
     Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 3 of 37

                      Expert/Consultant Curriculum Vitae



Intellectual Property Dispute Consulting:
 Past Client                               Past Engagement
 Kirkland & Ellis LLP                      2007-2015 (more than 10 engagements)
 Wilmer Cutler Pickering Hale, and Dorr,   2009-2020 (multiple engagements)
 LLP
 Fish and Richardson, LLP                  2014-15, 2019-21 (multiple engagements
                                           including Samsung, Dish, Huawei,
                                           Quectel, LG, etc.)

 Kaye Scholer LLP                          2008-2009

 Bridges and Mavrakakis, LLP               2011-2014 (multiple engagements
                                           including Apple)
 Sterne, Kessler, Goldstein & Fox, LLC     2013-19 (multiple engagtements including
                                           Volkswagen)
 Bramson, Plutzik, Mahler & Birkhaeuser    2013

 Gibson, Dunn & Crutcher, LLP              2014

 Quinn Emanuel                             2014

 Norton Rose Fulbright US LLP              2014

 Sheppard, Mullin, Richter, and Hampton,   2015-2021 (multiple engagements
 LLP                                       including Toyota, HTC, TCL, Continental)

 Rothwell, Figg, Ernest, and Manbeck,      2016
 P.C.
 Mayer Brown LLP                           2015-17

 Sidley Austin, LLP                        2015-19

 Irell & Manella, LLP                      2016

 Finnegan, Henderson, Farabow, Garrett & 2017
 Dunner, L.L.P

 Venable, LLP                              2017-18

 Pillsbury LLP                             2017-19

 Alston, Bird, LLP                         2018


Professor Zhi Ding, Ph.D.                         Page 2
Printed: 07/16/21
     Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 4 of 37

                       Expert/Consultant Curriculum Vitae


 Gibson, Dunn & Crutcher, LLP                2018-19

 Jincheng Tongda & Neal (China)              2019-21

 Desmaris, LLP                               2019

 Allen & Overy, LLP, UK                      2019-20

 Gowling WLG, Canada                         2019

 Erise IP                                    2019-20

 Questel (China)                             2020

 Munger Tolles & Olson, LLP (Tesla)          2021


 Saikrishna & Associates (India)             2021



Expert Testifying and Depositions (7 Trials and 10 Depositions)

 Clients                 Deposition/Testifying Experience
 Bramson, Plutzik,       2013: Deposition on Case No. CV 12-05240 PJH
 Mahler &                Nad Karim v. Hewlett Packard, Co.
 Birkhaeuser LLP         UNITED STATES NORTHERN DISTRICT COURT OF
                         CALIFORNIA. Settlement ordered Jan. 18, 2017.

 Fish and Richardson     2015 (Feb. & August): 2 Depositions for Marvell.
 (Representing           US PTAB Inter Partes Review IPR2014-00548
 Marvell)                Marvell Semiconductor, Inc. v. Intellectual Ventures I LLC

 Norton, Rose,           2016 (April): Deposition for
 Fulbright, US, LLP      US PTAB Inter Partes Review IPR2015-10577, IPR2015-10580,
                         IPR2015-10581, IPR2015-10581.
                         Qualcomm Inc. v Bandspeed Inc.

 Sheppard, Mullin,       2016 (May): Deposition for TCL in
 Richter, and            TCL Communication Technology Holdings, LTD., et al. v.
 Hampton, LLP            Ericsson, et al., Case No. 8:14-cv-341 (C. D. CA).
                         2017 (Feb): Testified at C.D. California bench trial.

 Sidley Austin, LLP      2016 (December): Testified at trial involving
                         Huawei Technologies, Co. Ltd v. Samsung

Professor Zhi Ding, Ph.D.                           Page 3
Printed: 07/16/21
     Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 5 of 37

                     Expert/Consultant Curriculum Vitae

                        Regarding FRAND licensing disputes in Shenzhen Court, P.R.
                        China.

                        2018 (June): Deposition for N.D. CA on Huawei Technologies,
                        Co. Ltd v. Samsung.

                        2018 (December): Testified at trial involving
                        Huawei Technologies, Co. Ltd v. Samsung
                        Regarding FRAND licensing disputes in Beijing Court of
                        Intellectual Properties, P.R. China.


 Mayer Brown LLP        2017 (January): Testified during tribunal proceeding for
                        LG Electronics, Inc. in standard essential patent (SEP) licensing
                        dispute of
                        Nokia Technologies, Ltd. v. LG Electronics, Inc.
                        During arbitration hearing in Paris, France.

 Venable LLP            2017 (October): Deposition as expert witness for Verizon
                        Services Corp. in Case No. 2:16-CV-588-WCB (E. D. TX) on US
                        Patent disputes.

 Pillsbury LLP          2018 (Feb): Deposition (Case No. 5:16-cv-00179-RWS)
                        2018 (June): Testified at E. D. Texas (Texarkana) jury trial
                        (Case No. 5:16-cv-00179-RWS).

 Allen & Overy LLP      2019 (Jan): Huawei v. Conversant
 UK                     2019 (April): Testified at Nanjing Intermediate Court Trial

 Sidley Austin LLP, US 2019 (Jan): Huawei v. PanOptis
                       2019 (Sept.): Testified at Shenzhen Intermediate Court Trial

 Sheppard, Mullin,      2019 (Dec. 3rd): Deposition for HTC and Apple in
 Richter, and           HTC Corporation, HTC America, Inc., and Apple Inc. v. INVT
 Hampton, LLP           SPE LLC, Case Nos. IPR2018-01555 and IPR2018-01581.


 Sterne, Kessler,       2020 (Feb.): Deposition for Volkswagen Group of America, In.
 Goldstein & Fox,       v. Carucel Investments, L.P. Case Nos. IPR2019-01573 and
 LLC                    IPR2019-01101.




 Recent IPR
 Declarations

Professor Zhi Ding, Ph.D.                         Page 4
Printed: 07/16/21
     Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 6 of 37

                         Expert/Consultant Curriculum Vitae

 or Outcomes
                            IPR2014-00548 Expert Declaration to the Patent Trial and Appeal
                            Board, with link to Final PTAB Decision.

                            IPR2015-00314 Expert Declaration to the Patent Trial and Appeal
                            Board with link to Final PTAB Decision

                            IPR2015-00315 Expert Declaration and Supplemental Expert
                            Declaration to the Patent Trial and Appeal Board with link
                            to PTAB Trial Decision.

                            IPR2015-00531 Expert Declaration to the Patent Trial and Appeal
                            Board with link to PTAB Trial Decision.

                            IPR2015-01580 Expert Declaration to the Patent Trial and Appeal
                            Board with link to PTAB Trial Decision.

                            IPR2015-01582 Expert Declaration to the Patent Trial and Appeal
                            Board and link to PTAB Decision on Institution of IPR and Grant
                            of Motion for Joinder with ITR2015-00531.

                            IPR2016-00620 Expert Declaration to the Patent Trial and Appeal
                            Board     with   link to PTAB       decision     to    institute
                            and link to Final PTAB decision finding all but 2 dependent
                            claims invalid .

                            IPR2016-00623 Expert Declaration to the Patent Trial and Appeal
                            Board with link to PTAB decision.

                            IPR2018-01555 Expert Declaration to the Patent Trial and
                            Appeal Board. Instituted.

                            IPR2018-01581     Expert Declaration to the Patent Trial and
                            Appeal Board.

                            IPR2019-01573     Expert Declaration to the Patent Trial and
                            Appeal Board.

                            IPR2019-01101     Expert Declaration to the Patent Trial and
                            Appeal Board.


Employment History

 From:         2000      University of California at Davis
 To:           Present   Davis, CA


Professor Zhi Ding, Ph.D.                             Page 5
Printed: 07/16/21
     Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 7 of 37

                         Expert/Consultant Curriculum Vitae

               Position: Professor (2000-2020) and Distinguished Professor (2020-), Department
                         of Electrical and Computer Engineering


 From:         01/1999 University of Iowa
 To:           09/2000 Iowa City, IA
               Position: Assoc. Professor, Department of Electrical and Computer Engineering


 From:         01/1997 Hong Kong University of Science and Technology
 To:           12/1997 Hong Kong
               Position: Visiting Associate Professor, Department of Electrical and Electronic
                         Engineering


 From:         09/1995 Auburn University
 To:           12/1998 Auburn, AL
               Position: 09/1995-12/1998: Associate Professor, Department of Electrical and
                         Computer Engineering
                         09/1990-08/1995: Assistant Professor, Department of Electrical and
                         Computer Engineering

 From:         08/1993 Australian National University
 To:           09/1993 Canberra, Australia
               Position: Visiting Research Fellow, Faculty of Information Technology and
                         Engineering


 From:         06/1993 US Air Force Wright Laboratory
 To:           08/1993 Eglin AFB, Florida
               Position: Faculty Research Associate, Armament Directorate


 From:         06/1992 NASA Lewis Research Center
 To:           08/1992 Cleveland, OH
               Position: Visiting Faculty Research Fellow


 From:         08/1987 Cornell University
 To:           08/1990 Ithaca, NY
               Position: Research Assistant


 From:         09/1984 University of Toroto
 To:           08/1987 Toronto, Ontario, Canada
               Position: Research Assistant


Professor Zhi Ding, Ph.D.                              Page 6
Printed: 07/16/21
      Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 8 of 37

                         Expert/Consultant Curriculum Vitae


Technical Consulting

Consulted for multiple major technology companies: Analog Devices, Nortel,
Intel, Futurewei, NEC.

Patents (Granted and/or Licensed)

 Patent Number         Date Issued      Title
 US 6,396,885          Mar.28, 2002     Co-channel interference reduction in wireless
                                        communications systems (Nortel)
 US 6,463,099          Oct.8, 2002      Blind channel equalizers and methods of blind channel
                                        equalization (Licensed)
 US 7,379,513          Mar. 20, 2008    Channel estimation in CDMA communications systems
                                        using both lower power pilot channel and higher power date
                                        channel
 US 10,623,230         Apr. 14, 2020    Trans-layer robust header-compression technique

Education

 1990           Cornell University, Ithaca, NY                       Ph.D., Electrical Engineering
 1987           University of Toronto, Toronto, Canada               MS, Electrical Engineering
 1982           Nanjing Institute of Technology, Nanjing, China      BS, Wireless Engineering

Publications

Books & Book Chapters

[1]       B. P. Lathi and Z. Ding, Modern Digital and Analog Communication Systems, 5th edition,
          Oxford University Press, 2018.
[2]       Zhi Ding and Ye Li, Blind Equalization and Identification, Marcel Dekker, New York,
          2001.
[3]       Z. Ding, “Chapter 7: Linear Predictive Algorithms for Blind Multichannel
          Identification,” in Signal Processing Advances in Wireless and Mobile Communications,
          Vol. I: Trends in Channel Estimation and Equalization, G. B. Giannakis, Y. Hua, P.
          Stoica, and L. Tong (Editors), Prentice Hall, 2000.
[4]       Z. Ding, “Blind Channel Identification and Equalization using Spectral Correlation
          Measurements: Frequency Domain Analysis,” in Cyclostationarity in Communications
          and Signal Processing, William A. Gardner, Ed., pp.417-436, IEEE Press, 1993.
[5]       Z. Ding, C. R. Johnson, Jr., and R. A. Kennedy, “Chapter 3: Global Convergence Issues
          with Linear Blind Adaptive Equalizers,” in Blind Deconvolution, Simon Haykin, Ed.,
          pp.60-120, Prentice-Hall, 1994.
[6]       Z. Ding, “Adaptive Filters for Blind Equalization,” in IEEE DSP Handbook, Douglas B.
          Williams, Ed., pp.24.1-24.17, IEEE Press, 1998.

Professor Zhi Ding, Ph.D.                                Page 7
Printed: 07/16/21
       Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 9 of 37

                          Expert/Consultant Curriculum Vitae

Journal Papers


 [1]        A. Jalali and Z. Ding, ``Joint Detection and Decoding of Polar Coded 5G Control Channels'', IEEE
            Transactions on Wireless Communications, 19(3), pp. 2066-2078, Mar. 2020.

 [2]        Yang, Kai, Yuanming Shi, Wei Yu, and Zhi Ding, ``Energy-efficient processing and robust
            wireless cooperative transmission for edge inference,'' IEEE Internet of Things Journal, accepted,
            2020. DOI: 10.1109/JIOT.2020.2979523

 [3]        J. Dong, Y. Shi, and Z. Ding, ``Blind Over-the-Air Computation and Data Fusion via Provable
            Wirtinger Flow'', IEEE Transactions on Signal Processing vol. 68, pp. 1136-1151, 2020. DOI:
            10.1109/TSP.2020.2970338.

 [4]        Y. Ma, Z. Quan, D. Li, S. Zhang, X. Li, Z. Feng, and Z. Ding, Optimal Linear Cooperation for
            Signal Classification via M-ary Hypothesis Testing in Cognitive Communication Networks, IEEE
            Transactions on Wireless Communications, 19(5), pp. 3144-3155, May 2020.

 [5]        S. Zhang, Z. Ding and S. Cui, ``Introducing Hypergraph Signal Processing: Theoretical
            Foundation and Practical Applications," IEEE Internet of Things Journal, , vol.7, no.1, pp. 639-
            660, Jan. 2020. doi: 10.1109/JIOT.2019.2950213

 [6]        Z. Jiang, X. Shen, H. Wang and Z. Ding, ``Joint PSK Data Detection and Channel Estimation
            under Frequency Selective Sparse Multipath Channels,'' in IEEE Transactions on
            Communications, doi: 10.1109/TCOMM.2020.2975172.

 [7]        R. Liu, Q. Chen, G. Yu, G. Y. Li and Z. Ding, ``Resource Management in LTE-U Systems: Past,
            Present, and Future,'' IEEE Open Journal of Vehicular Technology, vol. 1, pp. 1-17, 2020 DOI:
            10.1109/OJVT.2019.2949020

 [8]        Li, Pei-Rong, Zhi Ding, and Kai-Ten Feng, ``Enhanced Receiver Based on FEC Code Constraints
            for Uplink NOMA With Imperfect CSI.'' IEEE Transactions on Wireless Communications vol. 18,
            no. 10, pp. 4790-4802, 2019.

 [9]        Z. Liu, L. Zhang, and Z. Ding, ``Exploiting Bi-Directional Channel Reciprocity in Deep Learning
            for Low Rate Massive MIMO CSI Feedback'', IEEE Wireless Communications Letters, Feb. 2019.
            doi:10.1109/LWC.2019.2898662

 [10]       K. Yang, Y. Shi and Z. Ding, ``Generalized Low-Rank Optimization for Topological Cooperation
            in Ultra-Dense Networks,'' IEEE Transactions on Wireless Communications, vol. 18, no. 5, pp.
            2539-2552, May 2019. doi: 10.1109/TWC.2019.2904570

 [11]       K. Yang, Y. Shi and Z. Ding, ``Data Shuffling in Wireless Distributed Computing via Low-Rank
            Optimization,'' IEEE Transactions on Signal Processing, vol. 67, no. 12, pp. 3087-3099, 15 June,
            2019. doi: 10.1109/TSP.2019.2912139

 [12]       S. Bi, J. Lyu, Z. Ding, and R. Zhang, R., ``Engineering Radio Maps for Wireless Resource
            Management,'' IEEE Wireless Communications, 26(2), pp.133-141, Feb. 2019.
            doi:10.1109/MWC.2019.1800146




Professor Zhi Ding, Ph.D.                                   Page 8
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 10 of 37

                          Expert/Consultant Curriculum Vitae

 [13]       Z. Zhang, Z. Zhu, B. Bazor, S. Lee, Z. Ding and T. Pan, ``FeetBeat: A Flexible Iontronic Sensing
            Wearable Detects Pedal Pulses and Muscular Activities,'' IEEE Transactions on Biomedical
            Engineering, 2019. doi: 10.1109/TBME.2019.2900224

 [14]       L. Jing, H. Wang, C. He and Z. Ding, ``A Novel Spatial CCK Modulation Design for Underwater
            Acoustic Communications,'' IEEE Transactions on Vehicular Technology, vol. 68, no. 6, pp.
            6192-6196, June 2019. doi: 10.1109/TVT.2019.2912583

 [15]       T. Bouchoucha, C. N. Chuah, and Z. Ding, ``Topology Inference of Unknown Networks Based on
            Robust Virtual Coordinate Systems'', IEEE/ACM Transactions on Netorking, vol. 27, no. 1, pp.
            405-418, Jan. 2019. doi:10.1109/TNET.2018.2888600

 [16]       W. Wu and Z. Ding, ``A Markovian Design of Bi-Directional Robust Header Compression for
            Efficient Packet Delivery in Wireless Networks'' IEEE Transactions on Wireless Communications,
            vol.18, no.1, pp. 20-33, Jan. 2019. doi:10.1109/TWC.2018.2875448

 [17]       X. Ling, J. Wang. T. Bouchoucha, B. C. Levy, and Z. Ding, ``Blockchain Radio Access Network
            (B-RAN): Towards Decentralized Secure Radio Access Paradigm,'' IEEE Access, vol. 7, pp. 9714-
            9723, Jan. 2019. doi: 10.1109/ACCESS.2018.2890557

 [18]       H. Wang, L. Jing, C. He, and Z. Ding, `` High Rate CCK Modulation Design for Bandwidth
            Efficient Link Adaptation,'' IEEE Wireless Communications Letters, , pp. 4960499, 8(2), April
            2019.

 [19]       Q. Chen, G. Yu, and Z. Ding, ``Enhanced LAA for Unlicensed LTE Deployment Based on TXOP
            Contention,'' IEEE Transactions on Communications, vol. 67, no. 1, pp. 417-429, Jan. 2019. doi:
            10.1109/TCOMM.2018.2868694

 [20]       Hema K. Achanta, Soura Dasgupta, Raghuraman Mudumbai, Weiyu Xu, and Zhi Ding,
            ``Optimum sensor placement for localization of a hazardous source under log normal shadowing,''
            Numerical Algebra, Control & Optimization, no. 3, pp. 361-382, 2019. doi:
            10.3934/naco.2019024

 [21]       C. Sun, X. Gao, J. Wang, Z. Ding and X. Xia, "Beam Domain Massive MIMO for Optical
            Wireless Communications With Transmit Lens,'' IEEE Transactions on Communications, vol. 67,
            no. 3, pp. 2188-2202, March 2019. doi: 10.1109/TCOMM.2018.2883622

 [22]       P. Ge, X. Liang, J. Wang, C. Zhao, X. Gao and Z. Ding, "Optical Filter Designs for Multi-Color
            Visible Light Communication'', IEEE Transactions on Communications, vol. 67, no. 3, pp. 2173-
            2187, March 2019. doi: 10.1109/TCOMM.2018.2883422

 [23]       Y. Wu, C. Xiao, Z. Ding, X. Gao, and S. Jin A Survey on MIMO Transmission With Finite Input
            Signals: Technical Challenges, Advances, and Future Trends,'' Proceedings of the IEEE, vol. 106,
            No. 10, 1779-1833, October, 2018.

 [24]       Q. Wu, C. Feres, D. Kuzmenko, Z. Ding, Z. Yu, X. Liu, and Xiaoguang Liu, ``Deep learning
            based RF fingerprinting for device identification and wireless security," Electronics Letters, vol.
            54, no. 24, pp. 1405-1407, 2018. doi: 10.1049/el.2018.6404




Professor Zhi Ding, Ph.D.                                    Page 9
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 11 of 37

                          Expert/Consultant Curriculum Vitae

 [25]       L. Liang, S. Xie, G. Y. Li, Z. Ding and X. Yu, ``Graph-Based Resource Sharing in Vehicular
            Communication,'' IEEE Transactions on Wireless Communications, vol. 17, no. 7, pp. 4579-4592,
            July 2018. doi: 10.1109/TWC.2018.2827958

 [26]       Q. Ji, Z. Ding, N. Wang, M. Pan and G. Song, ``A Novel Waveform Optimization Scheme for
            Piezoelectric Sensors Wire-Free Charging in the Tightly Insulated Environment,''> IEEE Internet
            of Things Journal, vol. 5, no. 3, pp. 1936-1946, June 2018. doi: 10.1109/JIOT.2018.2817601

 [27]       X. Ling, J. Wang, Z. Ding, C. Zhao and X. Gao, ``Efficient OFDMA for LiFi Downlink,'' Journal
            of Lightwave Technology, vol. 36, no. 10, pp. 1928-1943, 15 May 2018. doi:
            10.1109/JLT.2018.2796120

 [28]       C. Jiang, W. Wu, and Z. Ding, ``LTE Multimedia Broadcast Multicast Service Provisioning Based
            on Robust Header Compression,'' IEEE Transactions on Wireless Communications, vol. 17, no. 2,
            pp. 1161-1172, Feb. 2018. doi: 10.1109/TWC.2017.2776906

 [29]       X. Ling, J. Wang, X. Liang, Z. Ding, C. Zhao, and X. Gao ``Biased Multi-LED Beamforming for
            Multicarrier Visible Light Communications,'' IEEE Journal on Selected Areas in Communications,
            vol. 36, no. 1, pp.106-120, Jan. 2018. doi: 10.1109/JSAC.2017.2774539

 [30]       X. Liang, Z. Ding and C. Xiao, ``On Linear Precoding of Non-Regenerative MIMO Relay
            Networks For Finite-Alphabet Source," IEEE Transactions on Vehicular Technology, vol. 66, no.
            11, pp. 9761-9775, Nov. 2017. doi: 10.1109/TVT.2017.2717925

 [31]       X. Liang; M. Yuan; J. Wang; Z. Ding; M. Jiang; C. Zhao, ``Constellation Design Enhancement for
            Color-Shift Keying Modulation of Quadrichromatic LEDs in Visible Light
            Communications,'' Journal of Lightwave Technology, vol.15, no.17, pp.3650-3663, September
            2017. doi: 10.1109/JLT.2017.2720579

 [32]       L. Jing, C. He, J. Huang and Z. Ding, ``Energy Management and Power Allocation for
            Underwater Acoustic Sensor Network,''IEEE Sensors Journal, vol. 11, no. 11, pp. 1789-1796,
            August 2017. doi: 10.1109/JSEN.2017.2737229

 [33]       W. Wu and Z. Ding, ``On Efficient Packet-Switched Wireless Networking: A Markovian
            Approach to Trans-layer Design and Optimization of ROHC," in IEEE Transactions on Wireless
            Communications , vol.16, no.7, pp.4232-4245, July 2017. doi: 10.1109/TWC.2017.2694840

 [34]       W. Wu, H. Mittelmann, and Z. Ding, ``Modulation Design for MIMO-CoMP HARQ," IEEE
            Communications Letters, vol.21, no.2, pp.290-293, Feb. 2017. doi: 10.1109/LCOMM.2016.2618796

 [35]       Lianyou Jing, C. He, Jian-guo Huang, and Z. Ding, ``Joint Channel Estimation and Detection
            Using MCMC Method over Sparse Underwater Acoustic Channels''. IET Communications, May
            2017. doi: 10.1049/iet-com.2016.1339

 [36]       L. Jing, H. Wang, C. He and Z. Ding, ``Spatial CCK Modulation and Iterative Detection over
            Frequency-Selective Fading Channels,'' IEEE Wireless Communications Letters, vol.6, no.4,
            pp.506-509, June 2017. doi: 10.1109/LWC.2017.2709315

 [37]       Hesham Elmaghraby and Zhi Ding, ``Scheduling and Power Allocation for Hybrid Access
            Cognitive Femtocells,'' IEEE Transactions on Wireless Communications vol.16, No.4, pp. 2520-
            2533, April 2017.


Professor Zhi Ding, Ph.D.                                 Page 10
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 12 of 37

                          Expert/Consultant Curriculum Vitae


 [38]       Chen Sun, Xiqi Gao, and Zhi Ding. ``BDMA in Multi-Cell Massive MIMO Communications:
            Power Allocation Algorithms'', IEEE Transactions on Signal Processing, vol. 65, No. 11, pp.
            2962-74, June 2017.

 [39]       Dongrun Qin and Zhi Ding, ``Transport capacity analysis of wireless in-band full duplex ad hoc
            networks.'' IEEE Transactions on Communications, vol. 65, no. 3, pp.1303-18, March 2017. doi:
            10.1109/TCOMM.2016.2640278

 [40]       Qimei Chen, Guanding Yu, Hesham M. Elmaghraby, Jyri Hamalainen, Zhi Ding, ``Embedding
            LTE-U within Wi-Fi Bands for Spectrum Efficiency Improvement'', IEEE Network, Vol.31, No. 2,
            pp. 72-79, March 2017.

 [41]       K. Wang; Z. Ding, ``FEC Code Anchored Robust Design of Massive MIMO Receivers," in IEEE
            Transactions on Wireless Communications, vol.15, no.12, pp.8223-8235, 2016, doi:
            10.1109/TWC.2016.2613516
 [42]       Q. Chen, G. Yu and Z. Ding, ``Optimizing Unlicensed Spectrum Sharing for LTE-U and WiFi
            Network Coexistence," in IEEE Journal on Selected Areas in Communications, vol. 34, no. 10, pp.
            2562-2574, Oct. 2016. doi: 10.1109/JSAC.2016.2604998
 [43]       Z. Zheng; J. Hamalainen; Z. Ding, ``On the sum rate of fair resource allocation with selective
            feedback," in IEEE Transactions on Wireless Communications, vol.15, no.8, pp.5193 - 5205, doi:
            10.1109/TWC.2016.2554579
 [44]       D. Qin and Z. Ding, ``Exploiting Multi-Antenna Non-Reciprocal Channels for Shared Secret Key
            Generation,"in IEEE Transactions on Information Forensics and Security, vol. 11, no. 12, pp.
            2693-2705, Dec. 2016. doi: 10.1109/TIFS.2016.2594143
 [45]       Han, Huy-Dung, Zhi Ding, and Muhammad Zia. ``A Convex Relaxation Approach to Higher-
            Order Statistical Approaches to Signal Recovery." IEEE Transactions on Vehicular Technology,
            vol.PP, no.99, pp.1-1 doi: 10.1109/TVT.2016.2542108
 [46]       H. Wang; C. Zhu; Z. Ding, ``Femtocell Power Control for Interference Management Based on
            Macro-Layer Feedback," IEEE Transactions on Vehicular Technology, vol.64, no.6, pp.5222-
            5236 July 2016. doi: 10.1109/TVT.2015.2463718
 [47]       W. Wu, H. Mittelmann, and Z. Ding, ``Modulation Design for Two-Way Amplify-and-Forward
            Relay HARQ," IEEE Wireless Communications Letters, vol.5, no.3, pp.244-247, June 2016. doi:
            10.1109/LWC.2016.2530659
 [48]       K. Wang; Z. Ding, ``Diversity Integration in Hybrid-ARQ with Chase Combining under Partial
            CSI," in IEEE Transactions on Communications, vol.64, no.6, pp.2647-2659, June 2016. doi:
            10.1109/TCOMM.2016.2553664
 [49]       Xintong Ling, J. Wang, X. Liang, Z. Ding, C. Zhao, Offset and power optimization for DCO-
            OFDM in visible light communication systems,'' IEEE Transactions on Signal Processing, 64(2),
            349-363, 2016.
 [50]       H. Tang and Z. Ding, ``Mixed Mode Transmission and Resource Allocation for D2D
            Communication," IEEE Transactions on Wireless Communications, vol. 15, no. 1, pp. 162-175,
            Jan. 2016. doi: 10.1109/TWC.2015.2468725
 [51]       X. Ling, J. Wang, X. Liang, Z. Ding and C. Zhao, ``Offset and Power Optimization for DCO-
            OFDM in Visible Light Communication Systems," IEEE Transactions on Signal Processing, vol.
            64, no. 2, pp. 349-363, Jan.15, 2016. doi: 10.1109/TSP.2015.2477799


Professor Zhi Ding, Ph.D.                                 Page 11
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 13 of 37

                          Expert/Consultant Curriculum Vitae

 [52]       H. Wang, J. Wang and Z. Ding, ``Distributed Power Control in a Two-Tier Heterogeneous
            Network," IEEE Transactions on Wireless Communications, vol. 14, no. 12, pp. 6509-6523, Dec.
            2015. doi: 10.1109/TWC.2015.2456055
 [53]       Bi, Suzhi, Rui Zhang, Zhi Ding, and Shuguang Cui. ``Wireless communications in the era of big
            data." IEEE Communications Magazine, vol. 53, no. 10, pp. 190-199, October 2015. doi:
            10.1109/MCOM.2015.7295483
 [54]       Michal Cierny, Zhi Ding, and Risto Wichman. ``Higher Rank Interference Effect on Weak
            Beamforming or OSTBC Terminals." IEEE Transactions on Wireless Communications, vol. 14,
            no. 9, pp. 4948-4957, Sept. 2015. doi: 10.1109/TWC.2015.2429648
 [55]       Haile, B.B.; Dowhuszko, A.A.; Hamalainen, J.; Wichman, R.; Ding, Z., ``On Performance Loss of
            Some CoMP Techniques Under Channel Power Imbalance and Limited Feedback,'', IEEE
            Transactions on Wireless Communications, vol.14, no.8, pp.4469-4481, Aug. 2015. doi:
            10.1109/TWC.2015.2421898

 [56]       Kun Wang, Hong Shen, Wenhao Wu, and Zhi Ding, Joint Detection and Decoding in LDPC-
            Based Space-Time Coded MIMO-OFDM Systems via Linear Programming" IEEE Transactions
            on Signal Processing, 63. 3411-3424. 2015. doi: 10.1109/TSP.2015.2422681

 [57]       Elsherif, A.R.; Wei-Peng Chen; Ito, A.; Zhi Ding, ``Resource Allocation and Inter-Cell
            Interference Management for Dual-Access Small Cells," IEEE Journal on Selected Areas in
            Communications, vol.33, no.6, pp.1082-1096, June 2015. doi: 10.1109/JSAC.2015.2416990

 [58]       Elsherif, A.R.; Chen, Wei-Peng; Ito, A.; Z. Ding, ``Adaptive resource allocation for interference
            management in small cell networks," IEEE Transactions on Communications, vol.63, no.6,
            pp.2107-2125, June 2015. doi: 10.1109/TCOMM.2015.2420676

 [59]       Sun, C.; Gao, X.; Jin, S.; Matthaiou, M.; Ding, Z.; Xiao, C., ``Beam Division Multiple Access
            Transmission for Massive MIMO Communications," IEEE Transactions on Communications,''
            vol.63, no.6, pp.2170-2184, 2015. doi: 10.1109/TCOMM.2015.2425882

 [60]       Sam Siu, Qing Ji, Wenhao Wu, Gangbing Song, and Zhi Ding, ``Stress wave communication in
            concrete: I. Characterization of a smart aggregate based concrete channel,'' Smart Materials and
            Structures, 23(12): 125030, Dec. 2014.

 [61]       Sam Siu, Qing Ji, Wenhao Wu, Gangbing Song, and Zhi Ding. ``Stress wave communication in
            concrete: II. Evaluation of low voltage concrete stress wave communications utilizing spectrally
            efficient modulation schemes with PZT transducers,'' Smart Materials and Structures, 23(12):
            125031, Dec. 2014.

 [62]       Wang, Haining, and Zhi Ding, ``Power Control and Resource Allocation for Outage Balancing in
            Femtocell Networks," IEEE Transactions on Wireless Communications, 14, no. 4 (2015): 2043-
            2057. doi: 10.1109/TWC.2014.2379282

 [63]       Wu, Wenhao, Kun Wang, Weiliang Zeng, Zhi Ding, and Chengshan Xiao, ``"Cooperative Multi-
            Cell MIMO Downlink Precoding With Finite-Alphabet Inputs," IEEE Transactions on
            Communications, vol. 63, no. 3 (2015): 766-779. doi: 10.1109/TCOMM.2015.2388584




Professor Zhi Ding, Ph.D.                                   Page 12
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 14 of 37

                          Expert/Consultant Curriculum Vitae

 [64]       Huan Tang, Zhi Ding, and B. C. Levy, ``Enabling D2D Communications Through Neighbor
            Discovery in LTE Cellular Networks,'' IEEE Transactions on Signal Processing, vol.62, no.19,
            pp.5157-5170, Oct.1, 2014. doi: 10.1109/TSP.2014.2348950

 [65]       Haining Wang; Zhi Ding, ``Macrocell-Queue-Stabilization-Based Power Control of Femtocell
            Networks," IEEE Transactions on Wireless Communications, vol.13, no.9, pp.5223-5236, Sept.
            2014
 [66]       Zia, M.; Ding, Z., ``Bandwidth Efficient Variable Rate HARQ Under Orthogonal Space-Time
            Block Codes,'' IEEE Transactions on Signal Processing, vol.62, no.13, pp.3360-3370, July 2014
            doi: 10.1109/TSP.2014.2327580
 [67]       Binbin Guan; Djordjevic, S.S.; Fontaine, N.K.; Linjie Zhou; Ibrahim, S.; Scott, R.P.; Geisler, D.J.;
            Zhi Ding; Ben Yoo, S.J., "CMOS Compatible Reconfigurable Silicon Photonic Lattice Filters
            Using Cascaded Unit Cells for RF-Photonic Processing,'' IEEE Journal of Selected Topics in
            Quantum Electronics, vol.20, no.4, pp.1,10, July-Aug. 2014 doi: 10.1109/JSTQE.2013.2296233
 [68]       Hong Shen; Zhi Ding; Dasgupta, S.; Chunming Zhao, "Multiple Source Localization in Wireless
            Sensor Networks Based on Time of Arrival Measurement,''IEEE Transactions on Signal
            Processing, vol.62, no.8, pp.1938-1949, April 15, 2014 doi: 10.1109/TSP.2014.2304433
 [69]       Dongrun Qin; Zhi Ding; Dasgupta, S., "On Forward Channel Estimation for MIMO Precoding in
            Cooperative Relay Wireless Transmission Systems," IEEE Transactions on Signal Processing,
            vol.62, no.5, pp.1265-1278, March 2014 doi: 10.1109/TSP.2013.2296880
 [70]       Elsherif, A.R.; Zhi Ding; Xin Liu, "Dynamic MIMO Precoding for Femtocell Interference
            Mitigation," IEEE Transactions on Communications, vol.62, no.2, pp.648-666, February 2014 doi:
            10.1109/TCOMM.2013.122913.130062
 [71]       Tseng, Po-Hsuan, Zhi Ding, and Kai-Ten Feng. "Cooperative Self-Navigation in a Mixed LOS
            and NLOS Environment'', IEEE Transactions on Mobile Computing, 13, no. 2 (2014): 350-363.
            doi: 10.1109/TMC.2013.6
 [72]       Ahmed R. Elsherif, Zhi Ding, Xin Liu, and Jyri Hamalainen, ``Resource Allocation in Two-Tier
            Heterogeneous Networks through Enhanced Shadow Chasing,'' IEEE Transactions on Wireless
            Communications, vol. 12, no.12, pp. 6439-6453, Dec. 2013.
            doi:10.1109/TWC.2013.101813.130732
 [73]       Enyang Xu, Z.Ding, and S. Dasgupta, ``Target tracking and mobile sensor navigation in wireless
            sensor networks''. IEEE Transactions on Mobile Computing, 12(1):177-186. 2013. doi:
            10.1109/TMC.2011.262
 [74]       Jacklin, Neil, and Zhi Ding. "A linear programming based tone injection algorithm for papr
            reduction of OFDM and linearly precoded systems'', IEEE Transactions on Circuits and Systems I:
            Regular Papers, vol. 60, no. 7 (2013): 1937-1945. doi: 10.1109/TCSI.2012.2230505
 [75]       M. Cierny, Haining Wang, R. Wichman, Zhi Ding, and C. Wijting, ``On Number of Almost Blank
            Subframes in Heterogeneous Cellular Networks,'' IEEE Transactions on Wireless
            Communications, vol.12, no.10, pp.5061-5073, October 2013.
 [76]       Zhe Jiang; Haiyan Wang; Zhi Ding, ``A Bayesian Algorithm for Joint Symbol Timing
            Synchronization and Channel Estimation in Two-Way Relay Networks,"IEEE Transactions on
            Communications, vol.61, no.10, pp.4271-4283, October 2013.
            doi:10.1109/TCOMM.2013.082813.110691
 [77]       Yongpeng Wu; Chengshan Xiao; Xiqi Gao; Matyjas, J.D.; Zhi Ding, "Linear Precoder Design for
            MIMO Interference Channels with Finite-Alphabet Signaling,'' IEEE Transactions on


Professor Zhi Ding, Ph.D.                                   Page 13
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 15 of 37

                          Expert/Consultant Curriculum Vitae

            Communications, vol.61, no.9, pp.3766-3780, September 2013. doi:
            10.1109/TCOMM.2013.072213.130132
 [78]       Xiao Liang; Chun-Ming Zhao; Zhi Ding, ""Piggyback Retransmissions over Wireless MIMO
            Channels: Shared Hybrid-ARQ (SHARQ) for Bandwidth Efficiency," IEEE Transactions on
            Wireless Communications, vol.12, no.8, pp.3770,3782, August 2013. doi:
            10.1109/TWC.2013.051313.121098
 [79]       Kun-Yu Wang, Neil Jacklin, Zhi Ding, and Chong-Yung Chi, ``Robust MISO Transmit
            Optimization under Outage-Based QoS Constraints in Two-Tier Heterogeneous Networks,'' IEEE
            Transactions on Wireless Communications, 12 (4):1883-1897, April 2013. doi:
            10.1109/TWC.2013.022013.121111
 [80]       Enyang Xu, Zhi Ding, and S. Dasgupta, ``Target Tracking and Mobile Sensor Navigation in
            Wireless Sensor Networks'', IEEE Transactions on Mobile Computing, 12(1):177 - 186, Jan. 2013.
 [81]       F. E. Lapiccirella, X. Liu, and Z. Ding, ``Distributed Control of Multiple Cognitive Radio Overlay
            for Primary Queue Stability'', IEEE Transactions on Wireless Communications, 12(1):112-122,
            January 2013. doi:10.1109/TWC.2012.121112.111783
 [82]       Shafi, A. Bashar, Zhi Ding, and Chengshan Xiao, ``On Secrecy Rate Analysis of MIMO Wiretap
            Channels Driven by Finite-Alphabet Input,'' IEEE TRANSACTIONS ON COMMUNICATIONS,
            60 (12):3816-3825, Dec. 2012.
 [83]       Huy-Dung Han and Z. Ding, ``Steepest descent algorithm implementation for multichannel blind
            signal recovery'', IET Communications, 6(18):3196-3203, December 2012.
 [84]       Y. Wu, C. Xiao and Z. Ding, X. Gao, and S. Jin, ``LINEAR PRECODING FOR FINITE-
            ALPHABET SIGNALING OVER MIMOME WIRETAP CHANNELS,'' IEEE Transactions on
            Vehicular Technology, 61(6): 2599-2612, 2012
 [85]       Y. Wu, M. Wang, C. Xiao, Z. Ding, X.-Q. Gao ``Linear Precoding for MIMO Broadcast Channels
            With Finite-Alphabet Constraints'', IEEE Transactions on Wireless Communications, 11(8): 2906
            - 2920, August 2012
 [86]       Neil Jacklin, Zhi Ding, Wei Chen, Chunqi Chang, ``Noniterative Convex Optimization Methods
            for Network Component Analysis'' IEEE/ACM Transactions on Computational Biology and
            Bioinformatics, 9(5):1472-1481, Sept.-Oct. 2012
 [87]       F.~E. Lapiccirella, Z. Ding, and X. Liu, ``Cognitive Spectrum Access Control Based on Intrinsic
            Primary ARQ Information'', IET Communications, 6(8):900-908, August 2012.
 [88]       X. Liang, Z. Ding and C. Xiao, ``OPTIMIZED POWER ALLOCATION FOR PACKET
            RETRANSMISSIONS OF NON-GAUSSIAN INPUTS THROUGH SEQUENTIAL AWGN
            CHANNELS'', IEEE Transactions on Communications, 60(7): 1889-1902, 2012.
 [89]       T. Miyajima and Zhi Ding, ``Subcarrier Nulling Algorithms for Channel Shortening in Uplink
            OFDMA Systems,'' IEEE Transactions on Signal Processing, vol.60, no.5, pp.2374-2385, May
            2012.
 [90]       C. Xiao, Y. R. Zheng, and Z. Ding, ``Globally optimal linear precoders for finite alphabet signals
            over complex vector Gaussian channels,'' IEEE Trans. Signal Process., vol.59, pp.3301-3314, July
            2011.
 [91]       Li Zhang, Shu Lin, K. Abdel-Ghaffar, Zhi Ding, and Bo Zhou, ``Quasi-Cyclic LDPC Codes on
            Cyclic Subgroups of Finite Fields'' , IEEE Transactions on Communications, 59(9):2330-2336,
            Sept. 2011



Professor Zhi Ding, Ph.D.                                  Page 14
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 16 of 37

                          Expert/Consultant Curriculum Vitae

 [92]       Z. Muhammad, and Z. Ding, ``Blind Multiuser Detection for Synchronous High Rate Space-Time
            Block Coded Transmission'', IEEE Transactions on Wireless Communications, Issue: 99, July
            2011, Page(s): 2171 - 2185.
 [93]       S. Bashar, Z. Ding, C. Xiao, ``On the Secrecy Rate of Multi-Antenna Wiretap Channel under
            Finite-Alphabet Input", IEEE Communications Letters, Vol. 15, No. 5, 2011, Page(s): 527-529.
 [94]       Xiao Liang, Chunming Zhao, and Zhi Ding, ``Sequential Linear MIMO Precoder Optimization for
            Hybrid ARQ Retransmission of QAM Signals'', IEEE Communications Letters, 15(9): 913 - 915,
            September 2011.
 [95]       Enyang Xu; Zhi Ding; Dasgupta, S.; ``Source Localization in Wireless Sensor Networks From
            Signal Time-of-Arrival Measurements'', IEEE Transactions on Signal Processing, Volume: 59 ,
            Issue: 6, June 2011, Page(s): 2887 - 2897
 [96]       S. Bashar, Z. Ding, and (G.) Y. Li, `` On Secrecy of Codebook-Based Transmission Beamforming
            under Receiver Limited Feedback,'' IEEE Transactions on Wireless Communications, Volume:
            10 , Issue: 4, April 2011 , Page(s): 1212 - 1223
 [97]       Senhua Huang, Xin Liu, and Zhi Ding; ``Decentralized Cognitive Radio Control Based on
            Inference from Primary Link Control Information'', IEEE Journal on Selected Areas in
            Communications, Volume: 29 Issue:2, February 2011; page(s): 394 - 406.
 [98]       Enyang Xu, Zhi Ding, Soura Dasgupta, ``Reduced Complexity Semidefinite Relaxation
            Algorithms for Source Localization based on Time Difference of Arrival," IEEE Transactions on
            Mobile Computing, vol. 99, no. 9, 2011.
 [99]       Djordjevic, S.S.; Luo, L.W.; Ibrahim, S.; Fontaine, N.K.; Poitras, C.B.; Guan, B.; Zhou, L.;
            Okamoto, K.; Ding, Z.; Lipson, M.; Yoo, S.J.B.; ``Fully Reconfigurable Silicon Photonic Lattice
            Filters With Four Cascaded Unit Cells,'' IEEE Photonics Technology Letters, vol.23, no.1, pp.42-
            44, Jan.1, 2011
 [100]      Z. Shi, W. Xu, S. Jin, C. Zhao, and Z. Ding, ``On Wireless Downlink Scheduling of MIMO
            Systems With Homogeneous Users'' IEEE Transactions on Information Theory, Volume 56, July
            2010. page(s): 3367 - 3378.
 [101]      S. Song, S. Lin, K. Abdel-Ghaffar, Z. Ding, W.H. Fong, M.P.C. Fossorier, ``Burst Decoding of
            Cyclic Codes Based on Circulant Parity-Check Matrices,'' IEEE Transactions on Information
            Theory, Volume 56, March 2010. page(s): 1038 - 1047.
 [102]      M. Muhammad and Z. Ding, ``A Linear Programming Receiver for Blind Detection of Full Rate
            Space-Time Block Codes'' IEEE Transactions on Signal Processing, Volume: Issue: 99, Nov.
            2010.
 [103]      S. Huang, X. Liu, and Z. Ding, ``Optimal Transmission Strategies for Dynamic Spectrum Access
            in Cognitive Radio Networks,'' IEEE Transactions on Mobile Computing, Volume 8, No. 12,
            December 2009. Page(s):1636 - 1648
 [104]      C. He, J. Huang, and Z. Ding, ``A Variable-Rate Spread-Spectrum System for Underwater
            Acoustic Communications'' IEEE Journal of Oceanic Engineering, 34(4): 624-633, Oct. 2009.
 [105]      W. Xu, C. Zhao, and Z. Ding, ``Optimisation of limited feedback design for heterogeneous users
            in multi-antenna downlinks" , Institution of Engineering and Technology Communications,
            Volume 3, Issue 11, Page(s):1724 - 1735, November 2009
 [106]      S. Bashar and Zhi Ding, ``Admission control and resource allocation in a heterogeneous OFDMA
            wireless network'' IEEE Transactions on Wireless Communications, Volume 8, Issue 8,
            Page(s):4200 - 4210, August 2009


Professor Zhi Ding, Ph.D.                                  Page 15
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 17 of 37

                          Expert/Consultant Curriculum Vitae

 [107]      Wei Xu, Chunming Zhao, and Zhi Ding, ``Limited Feedback Multiuser Scheduling of Spatially
            Correlated Broadcast Channels'' , IEEE Transactions on Vehicular Technology, Volume 58, Issue
            8, Page(s):4406 - 4418, Oct. 2009.
 [108]      C. Meng, J. Tuqan, and Z. Ding, `` A Quadratic Programming Approach to Blind Equalization and
            Signal Separation'' IEEE Transactions on Signal Processing, 57(6): 2232-2244, June 2009.
 [109]      Wei Xu, Chunming Zhao, and Zhi Ding, ``Limited feedback design for MIMO broadcast channels
            with ARQ mechanism'' IEEE Transactions on Wireless Communications, Volume 8, Issue 4,
            Page(s):2132 - 2141, April 2009.
 [110]      Xiaofei Dong and Z. Ding, ``Wireless Channel Estimation for Linear MIMO Transmission
            Precoding'' IEEE Transactions on Communications, Volume 57, Issue 4, April 2009 Page(s):1151
            - 1161
 [111]      Bo Zhou, Jingyu Kang, Ying Tai, Shu Lin, and Zhi Ding, ``High Performance Non-Binary Quasi-
            Cyclic LDPC Codes on Euclidean Geometries LDPC Codes on Euclidean Geometries,'' IEEE
            Transactions on Communications, Volume 57, Issue 5, May 2009, Page(s):1298 - 1311.
 [112]      S. D. Chitte, S. Dasgupta, and Zhi Ding, ``Distance Estimation From Received Signal Strength
            Under Log-Normal Shadowing: Bias and Variance", IEEE Signal Processing Letters, 16(3): 216 -
            218, March 2009.
 [113]      X. Dong, Z. Ding, and S. Dasgupta, ``Performance Analysis of a Forward Link Channel
            Estimation Method for Wireless Multicarrier Systems,'' IEEE Transactions on Wireless
            Communications,, 7(8): 3026-3035, August 2008.
 [114]      Chunqi Chang, Zhi Ding, Yeung Sam Hung, and Peter Chin Wan Fung, ``Fast Network
            Component Analysis (FastNCA) for Gene Regulatory Network Reconstruction from Microarray
            Data", Bioinformatics 2008 24(11):1349-1358.
 [115]      H. Sun, Z. Shi, C. Zhao, J. H. Manton, and Z. Ding, ``Progressive Linear Precoder Optimization
            for MIMO Packet Retransmissions Exploiting Channel Covariance Information'', IEEE
            Transactions on Communications, Volume: 55, Issue: 5, page(s): 818-827, May 2008.
 [116]      H. Kameyama, T. Miyajima, and Z. Ding, ``Perfect Blind Channel Shortening for Multicarrier
            Systems'', IEEE Transactions on Circuits and Systems, Volume: 55, Issue: 3, page(s): 851-860,
            April 2008.
 [117]      C. Meng, Z. Ding, and S. Dasgupta, ``A Semidefinite Programming Approach to Source
            Localization in Wireless Sensor Networks'', IEEE Signal Processing Letters, Volume 15, 2008,
            Page(s):253 - 256
 [118]      Zhihua Shi, Haitong Sun, Chunming Zhao, and Z. Ding, ``Linear precoder optimization for ARQ
            packet retransmissions in centralized multiuser MIMO uplinks'', IEEE Transactions on Wireless
            Communications, vol. 7, no. 2, February 2008, page(s): 736-745.
 [119]      Peter M. Hahn, Bum-Jin Kim, Thomas Stutzle, Sebastian Kanthak, William L. Hightower,
            Harvind Samra, Zhi Ding, and Monique Guignard, The Quadratic Three-dimensional Assignment
            Problem: Exact and Approximate Solution Methods, European Journal of Operational Research
            Volume 184, Issue 2, Pages 416-428, 16 January 2008.
 [120]      Y. Du, F.Xue, S. J. B. Yoo, and Z. Ding, "Security Enhancement of SPECTS O-CDMA Through
            Concealment Against Upstream DPSK Eavesdropping", Journal of Lightwave Technology,
            Volume 25, Issue 9, Sept. 2007 Page(s):2799 - 2806
 [121]      H. Sun and Z. Ding, Iterative Transceiver Design for MIMO ARQ Retransmissions With Decision
            Feedback Detection" IEEE Transactions on Signal Processing, vol. 55, pp. 3405-3416, July 2007.


Professor Zhi Ding, Ph.D.                                 Page 16
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 18 of 37

                          Expert/Consultant Curriculum Vitae

 [122]      C. Yang, N. K. Fontaine, R. P. Scott, V. J. Hernandez, W. Cong, D. L. Harris, K. Okamoto, B. H.
            Kolner, Z. Ding, J. P. Heritage, and S. J. B. Yoo, ``Two-User 150-km Field Fiber Security
            Enhanced SPECTS O-CDMA Transmission'', IEEE Photonics Technology Letters, Volume 19,
            Issue 11, June 1, 2007, Page(s):852 - 854.
 [123]      S. J. Yoo, J. P. Heritage, V. J. Hernandez, R. P. Scott, W. Cong, N. K. Fontaine, R. G. Broeke, J.
            Cao, S.-W. Seo, J.-H. Baek, F. M. Soares, Y. Du, C. Yang, W. Jiang, K. Aihara, Z. Ding, B. H.
            Kolner, Anh-Vu Pham, Shu Lin, F. Olsson, S. Lourdudoss, K. Y. Liou, S. N. Chu, R. A. Hamm,
            B. Patel, W. S. Hobson, J. R. Lothian, S. Vatanapradit, L. A. Gruezke, W. T. Tsang, M. Shearn,
            and A. Scherer, ``Spectral phase encoded time spread optical code division multiple access
            technology for next generation communication networks [Invited]'', Journal of Optical
            Networking,, Volume 6, Issue 10, Pages 1210-1227, September 2007.
 [124]      Tongtong Li, Qi Ling, and Zhi Ding ``Transmit Delay Structure Design for Blind Channel
            Estimation over Multipath Channels,'' EURASIP Journal onWireless Communications and
            Networking, February 2007, Page(s)
 [125]      V.J. Hernandez, Wei Cong; Junqiang Hu; Chunxin Yang; Fontaine, N.K.; Scott, R.P.; Zhi Ding;
            Kolner, B.H.; Heritage, J.P.; Yoo, S.J.B.; ``A 320-Gb/s Capacity (32-User X 10 Gb/s) SPECTS O-
            CDMA Network Testbed With Enhanced Spectral Efficiency Through Forward Error Correction''
            IEEE Journal of Lightwave Technology, Volume 25, Issue 1, Jan. 2007 Page(s):79 - 86
 [126]      J. Roberson, X. Dong, and Z. Ding, ``Channel Estimation and Equalization Techniques in
            Downsampled ARQ Systems'' , IEEE Transactions on Signal Processing, Volume 55, Issue 5,
            Page(s):2251 - 2262, May 2007.
 [127]      N. Ammar and Z. Ding, ``Blind Channel Identifiability for Generic Linear Space-Time Block
            Codes'', , IEEE Transactions on Signal Processing, Volume 55, Issue 1, Jan. 2007, Page(s):202 -
            217.
 [128]      Y. Du, S. J. B. Yoo, and Z. Ding, ``Nonuniform Spectral Phase Encoding in Optical CDMA
            Networks'' IEEE Photonics Technology Letters, Volume 18, Issue 23, Dec.1, 2006, Page(s):2505 -
            2507.
 [129]      H. Sun, J. Manton, and Z. Ding, ``Progressive Linear Precoder Optimization for MIMO Packet
            Retransmissions Exploiting Channel Covariance Information'', IEEE Journal on Selected Areas in
            Communications, Vol. 24, no.3, pp. 448-456, March 2006.
 [130]      H. Samra and Z. Ding, ``Retransmission Diversity Schemes for Multicarrier Modulations'', IEEE
            Transactions on Wireless Communications. Vol. 5, no. 5, pp. 1142-1147, May 2006.
 [131]      N. Ammar and Z. Ding, ``Channel Identifiability under Space-Time Coded Modulations without
            Training'' , IEEE Transactions on Wireless Communications. Vol. 5, no. 5, pp. 1003-1013, May
            2006.
 [132]      T. A. Drumright and Z. Ding, ``QAM Constellation Classification based on Statistical Sampling
            for Distortive Channels'', IEEE Trans. on Signal Processing. Vol.54, No.5, pp. 1575-1586, May
            2006.
 [133]      H. Samra and Z. Ding, ``New MIMO ARQ Protocols and Joint Detection via Sphere Decoding,''
            IEEE Transactions on Signal Processing, vol. 54, no.2, pp. 473-482, Feb. 2006.
 [134]      B. Parr, B. L. Cho, K. Wallace, and Z. Ding, ``Performance Analysis of a spectrally compliant
            ultra-wideband pulse design,'' IEEE Transactions on Wireless Communications, vol.4, No.5, pp.
            2172-2181, September 2005.




Professor Zhi Ding, Ph.D.                                   Page 17
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 19 of 37

                          Expert/Consultant Curriculum Vitae

 [135]      X. Tang and Z. Ding, ``Low-Complexity Iterative Equalization for EDGE with Bidirectional
            Processing,'' IEEE Transactions on Wireless Communications, vol. 4, No.5, pp.1963-1968,
            September, 2005.
 [136]      H. Samra and Z. Ding, ``A Hybrid ARQ Protocol using Integrated Channel Equalization,'' IEEE
            Transactions on Communications, vol. 53, No. 12, pp. 1996-2001, Dec. 2005.
 [137]      X. Dong, Z. Ding, and S. Dasgupta, ``Forward link channel estimation and precoding based on
            decimated feedback,'' IEEE Signal Processing Letters. Vol. 12, Issue 6, pp.445-448, Dec. 2005.
 [138]      H. Samra, Z. Ding, and P.M. Hahn, ``Symbol Mapping Diversity Design for Multiple Packet
            Transmissions,'' IEEE Transactions on Communications, Vol. 53, No.5, pp. 810-817, May 2005.
 [139]      S. Cui, M. Kisialiou, Z.-Q. Luo, and Z. Ding, ``Robust Blind Multiuser Detection Against
            Signature Waveform Mismatch base on second order cone programming,'' IEEE Transactions on
            Wireless Communications, Vol. 4, No. 4, pp. 1285-1291, July 2005.
 [140]      T. Li, W. Liang, Z. Ding, and J. K. Tugnait, ``Blind Multiuser Detection for Long-code CDMA
            Systems with Transmission-induced Cyclostationarity,'' EURASIP Journal on Wireless
            Communications and Networking, vol.2, pp.206-215, 2005
 [141]      T. Miyajima and Zhi Ding, ``Second-order statistical approaches to channel shortening in
            multicarrier systems'', IEEE Transactions on Signal Processing, pp.3253 - 3264, vol.52, Nov.
            2004.
 [142]      V. J. Hernandez, Y. Du, W. Cong, R. P. Scott, K. Li, J. P. Heritage, Z. Ding, B. H. Kolner, and S.
            J. B. Yoo, ``Spectral phase-encoded time-spreading (SPECTS) optical code-division multiple
            access for terbit optical access networks,'' IEEE Journal of Lightwave Technology, Vol.22, No. 11,
            pp. 2671-2678, 2004.
 [143]      H. Xu, S. Dasgupta, and Z. Ding, ``A Novel Channel-identification Method for Wireless
            Communication Systems'', IEEE Transactions on Communications, vol.52, pp.1767-1776, Oct.
            2004.
 [144]      Wing-Kin Ma, Pak-Chung Ching, and Zhi Ding, ``Semidefinite relaxation based multiuser
            detection for M-ary PSK multiuser systems'', IEEE Transactions on Signal Processing, vol.52
            pp.2862-2872, Oct. 2004.
 [145]      J. Liang and Z. Ding, ``FIR Channel Estimation through Generalized Cumulant Slice Weighting,''
            IEEE Trans. Signal Processing, pp.657-667, Mar. 2004.
 [146]      J. Liang and Z. Ding, ``Nonminimum Phase FIR Channel Estimation Using Cumulant Matrix
            Pencils'', IEEE Trans. Signal Processing, pp.2310-2320, Sept. 2003.
 [147]      J. Liang and Z. Ding, ``Blind MIMO System Identification Based on Cumulant Subspace
            Decomposition'', IEEE Trans. Signal Processing, vol.51, pp.1457-1468, June 2003.
 [148]      Z. Ding and L. Qiu, ``Blind MIMO Channel Identification from Second Order Statistics using
            Rank Deficient Channel Convolution Matrix,'' IEEE Trans. on Signal Processing, pp.535-544,
            Feb. 2003.
 [149]      Q. Li, E.-W. Bai, and Z. Ding, ``Blind Source Separation of Signals with Known Alphabets using
            E-Approximation Algorithms'', IEEE Trans. on Signal Processing, pp.1-10, Jan. 2003.
 [150]      B. Parr, B. Cho, K. Wallace, and Z. Ding, ``A Novel Ultra-Wideband Pulse Design Algorithm'',
            IEEE Communications Letters, vol.7, pp. 219-222, Dec. 2002.




Professor Zhi Ding, Ph.D.                                  Page 18
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 20 of 37

                          Expert/Consultant Curriculum Vitae

 [151]      J. Liang and Z. Ding, ``Multiuser Channel Estimation from Higher Order Statistical Matrix
            Pencil'', EURASIP Journal on Applied Signal Processing, , vol. 49, no. 2, pp. 1417-1426, Dec.
            2002.
 [152]      X. Tang and Zhi Ding, ``Error Propagation in Blind Sequence Estimation'', IEEE Communications
            Letters, vol.6, pp. 265-267, June 2002.
 [153]      J. E. Mooney, Z. Ding, and L. S. Riggs, ``Performance Analysis of a GLRT Automated Target
            Discrimination Scheme,'' IEEE Transactions on Antenna and Propagation, 49(12):1827-1835,
            Dec. 2001.
 [154]      R. Lopez-Valcarce, Zhi Ding, and Soura Dasgupta ``Equalization and Interference Cancellation in
            Linear Multi-User Systems Based on Second Order Statistics'' , IEEE Transactions on Signal
            Processing , vol. 49, no.9, pp. 2042-2049, 2001.
 [155]      Erwei Bai and Zhi Ding, ``Blind Decision Feedback Equalization of Time-Varying Channels with
            DPSK Inputs'', IEEE Transactions on Signal Processing, vol.49, no.7, pp. 1533-1542, July, 2001.
 [156]      Junqiang Shen and Zhi Ding, ``Zero-Forcing Blind Equalization Based on Channel Subspace
            Estimates for Multiuser Systems'', IEEE Transactions on Communications, pp.262-271, Feb. 2001.
 [157]      Zhi Ding and Jing Liang, ``A Cumulant Matrix Subspace Algorithm for Blind Single FIR Channel
            Identification'', IEEE Transactions on Signal Processing, vol. 49, no. 2, pp. 325-333, Feb. 2001
 [158]      Ge Li and Zhi Ding, ``Semi-blind Channel Identification for Individual Data Bursts in GSM
            Wireless Systems'', Signal Processing, 80(10):2017-2031, Oct. 2000.
 [159]      Zhi Ding and Zhi-Quan Luo, ``A Fast Linear Programming Algorithm for Blind Equalization'',
            IEEE Transactions on Communications, COM-48(9):1432-1436, September 2000.
 [160]      Chor Tin Ma, Zhi Ding, and Sze Fong Yau, ``A Two Stage Algorithm for MIMO Blind
            Deconvolution of Colored Input Signals'', IEEE Transactions on Signal Processing, SP-
            48(4):1187-1192, April 2000.
 [161]      Chunqi Chang, Zhi Ding, Sze Fong Yau, and Francis H Y Chan, ``A Matrix-Pencil Approach to
            Blind Separation of Colored Nonstationary Signals'', IEEE Transactions on Signal Processing, SP-
            48(3):900-907, March 2000.
 [162]      J.E. Mooney, Z. Ding, and L.S. Riggs, "Performance Analysis of an Automated E-pulse Target
            Discrimination Scheme," IEEE Trans. Antenna Propagation, vol. 48, pp. 619-628, Apr. 2000.
 [163]      Zhi Ding and Tuan Nguyen, ``Convergence Study of A Kurtosis Maximization Algorithm for
            Blind Signal Separation and Antenna Beamforming'', IEEE Transactions on Signal Processing,
            48(6):1587 -1596, June 2000.
 [164]      Junqiang Shen and Zhi Ding, ``Direct Blind MMSE Channel Equalization Based on Second Order
            Statistics'', IEEE Transactions on Signal Processing, SP-48(4): 1015-1022, April 2000.
 [165]      Erwei Bai and Zhi Ding, ``Zero-Forcing Equalizability of FIR and IIR Multi-Channel Systems
            with and without Perfect Measurements'', IEEE Transactions on Communications, vol.48, pp.~17-
            22, Jan. 2000.
 [166]      Erwei Bai and Zhi Ding, ``Invertibility of Sampled Data Systems'', IEEE Transactions on Circuits
            and Systems, pp.~279-289, March 2000.
 [167]      Erwei Bai and Zhi Ding, ``Zero of Sampled Data Systems Represented by FIR Models'',
            Automatica, vol.36, No.1, pp.121-123, , Jan. 2000.




Professor Zhi Ding, Ph.D.                                  Page 19
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 21 of 37

                          Expert/Consultant Curriculum Vitae

 [168]      K. K. Borah, R. A. Kennedy, Z. Ding, and I. Fijalkow, ``Sampling and Profiltering Effects on
            Blind Equalizer Design'', IEEE Transactions on Signal Processing, SP-49(1):209-218, Jan. 2000.
 [169]      J. K. Tugnait, L. Tong and Z. Ding, ``Single-User Channel Estimation and Equalization,'' IEEE
            Signal Processing Magazine, vol. 17, no. 3, pp. 17-28, 2000.
 [170]      J.K. Tugnait and Z. Ding, ``Channel Estimation, Equalization and Synchronization,'' pp. 14-16 in
            Highlights of Signal Processing for Communications, G.B. Giannakis (Ed.), IEEE Signal
            Processing Magazine, vol. 16, no. 3, pp. 14-50, 1999.
 [171]      J.E. Mooney, Z. Ding, and L.S. Riggs, `` Performance Analysis of a GLRT in Late-Time Radar
            Target Detection,'' Journal of Electromagnetic Waves and Applications vol. 13, pp. 1339-1341,
            1999; also in Progress in Electromagnetic Research, vol. 24, pp. 77-96, 1999.
 [172]      Tongtong Li and Zhi Ding, ``Joint Transmitter-Receiver Optimization for Non-maximally
            Decimated Filterbank Precoding Systems'', IEEE Transactions on Signal Processing, vol. 47,
            pp.2407-2414, Sept. 1999.
 [173]      Jie Zhu, X.-R. Cao and Z. Ding, ``An Algebraic Principle for Blind Separation of White Non-
            gaussian Sources'', Signal Processing, vol.76, pp.105-115, 1999.
 [174]      Z. Mao and Zhi Ding, ``A Non-parametric Phase Estimation Method for SIMO Systems based on
            Second Order and Higher Order Statistics,'' IEEE Trans. on Signal Processing, pp. 843-847, March
            1999.
 [175]      Jie Zhu, Zhi Ding and Xi-Ren Cao, ``Column-anchored Zeroforcing Blind Equalization for
            Multiuser Wireless FIR Channels'', IEEE Journal on Selected Areas in Communications, pp.411-
            423, March 1999.
 [176]      Jon E. Mooney, Z. Ding, and L.S. Riggs, ``Robust Target Identification in White Gaussian Noise
            for Ultra-Wideband Radar Systems,'' IEEE Trans. Antenna and Propagation, vol.46, pp.1817-
            1823, Dec. 1998.
 [177]      Junqiang Shen and Zhi Ding, ``Edge Decision Assisted Decorrelators for Asynchronous CDMA
            Channels'', IEEE Transactions on Communications, pp. 438-445, March 1998.
 [178]      Zhi Ding and Ge Li, ``Single Channel Blind Equalization for GSM Cellular Systems'', IEEE
            Journal on Selected Areas of Communications, vol.16, pp.1493-1505, October 1998.
 [179]      Raul A. Casas, C. Richard Johnson Jr., Rodney A. Kennedy, Zhi Ding, and Roberto Malamut,
            ``Blind Adaptive Decision Feedback Equalization: A Class of Channels Resulting in Ill-
            convergence from A Zero Initialization'', Int. Journal of Adaptive Control and Signal Processing,
            vol.12, pp.~173-193, March 1998.
 [180]      Tuan Nguyen and Zhi Ding, ``Blind CMA Beamforming For Narrowband Signals with Multipath
            Arrivals'', Int. Journal of Adaptive Control and Signal Processing, vol.12, pp.~157-172, March
            1998.
 [181]      Darren B. Ward, Zhi Ding, and Rodney A. Kennedy, ``DOA Estimation for Broadband Signals
            Using Frequency Invariant Beamforming'', IEEE Transactions on Signal Processing, 46(3),
            pp.~1463-1469, May 1998.
 [182]      Zhi Ding, ``Matrix Outer-product Decomposition Method for Blind Multiple Channel
            Identification,'' IEEE Trans. on Signal Processing, 45(12), pp.~3053-3061, 1997.
 [183]      Z. Ding, ``On Convergence Analysis of Fractionally Spaced Adaptive Blind Equalizers,'' IEEE
            Transactions on Signal Processing, pp.~650-657, March 1997.




Professor Zhi Ding, Ph.D.                                  Page 20
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 22 of 37

                          Expert/Consultant Curriculum Vitae

 [184]      Z. Ding, ``Multipath Channel Identification Based on Partial System Information'', IEEE
            Transactions on Signal Processing, pp.~235-240, Jan. 1997.
 [185]      Z. Ding, ``Characteristics of Band-limited Channels Un-identifiable from Second Order
            Cyclostationary Statistics'' IEEE Signal Processing Letters, 3(5):150-152, May 1996.
 [186]      Y. Li, K. J. R. Liu, and Z. Ding, ``Length-and Cost-dependent Local Minima of Unconstrained
            Blind Channel Equalizers,'' IEEE Transactions on Signal Processing, 44(11):2726-2735, 1996.
 [187]      Y. Li and Z. Ding, ``Global Convergence of Fractionally Spaced Godard Adaptive Equalizers,''
            IEEE Transactions on Signal Processing, SP-44:818-826, April 1996.
 [188]      Y. Li and Z. Ding, ``Convergence Analysis of Finite Length Blind Adaptive Equalizers,'' IEEE
            Transactions on Signal Processing, pp. 2120-2129, September 1995.
 [189]      Y. Li and Z. Ding, ``A Simplified Approach to Optimum Diversity Combining and Equalization in
            Digital Data Transmission,'' IEEE Transactions on Communications, pp. 2285-2288, August 1995.
 [190]      Y. Li and Z. Ding, ``ARMA System Identification Based on Second Order Cyclostationarity'',
            IEEE Transactions on Signal Processing, pp. 34983-3493, December 1994.
 [191]      Y. Li and Z. Ding, ``A New Nonparametric Method for Linear System Phase Recovery from
            Bispectrum'', vol. 41, pp. 415-419, IEEE Transactions on Circuits and Systems II, May 1994.
 [192]      Z. Ding and Y. Li, ``On Channel Identification Based on Second Order Cyclic Spectra'', IEEE
            Transactions on Signal Processing, vol.42, pp. 1260-1264, May 1994.
 [193]      Z. Ding, ``Blind Equalization Based on Joint Minimum Mean Square Error Criterion,'' IEEE
            Transactions on Communications, vol.42, pp. 648-654, Feb/March/April 1994.
 [194]      J. Y. Hung and Z. Ding, ``Design of Currents to Reduce Torque Ripple in Brushless DC Motors,''
            IEE Proceedings-B, vol.140, pp. 260-266, July 1993.
 [195]      Z. Ding and C. R. Johnson, Jr., ``On the non-vanishing stability of undesirable equilibria for FIR
            Godard blind equalizers,'' IEEE Transactions on Signal Processing, vol.41, pp. 1940-1944, May
            1993.
 [196]      Z. Ding, R. A. Kennedy, B. D. O. Anderson, and C. R. Johnson, Jr., ``Local Convergence of the
            Sato Blind Equalizer and Generalizations Under Practical Constraints'', IEEE Transactions on
            Information Theory, vol.39, pp. 129-144, Jan. 1993.
 [197]      R. A. Kennedy and Z. Ding, ``Blind Adaptive Equalizers for QAM Communication Systems
            Based on Convex Cost Functions,'' Optical Engineering, vol.31, pp. 1189-1199, June 1992.
 [198]      Z. Ding, C. R. Johnson, Jr., and R. A. Kennedy, ``On the (Non)Existence of Local Equilibria of
            Godard Blind Equalizers,'' IEEE Transactions on Signal Processing, vol.40, pp. 2425-2432, 1992.
 [199]      Z. Ding and R. A. Kennedy, ``On the Whereabouts of Local Minima For Blind Adaptive
            Equalizers,'' IEEE Transactions on Circuit and Systems II, vol.39, pp. 119-223, Feb. 1992.
 [200]      Z. Ding, R. A. Kennedy, B. D. O. Anderson, and C. R. Johnson, Jr., ``Ill-Convergence of Godard
            Blind Equalizers in Data Communications,'' IEEE Transactions on Communications, vol. COM-
            39, pp. 1313-1327, 1991.
 [201]      Z. Ding, C. R. Johnson, Jr., and W. A. Sethares, ``Frequency-dependent Bursting in Adaptive
            Echo Cancellation and its Prevention using Double-talk Detectors,'' Int. Journal of Adaptive
            Control and Signal Processing, pp. 219-236, May 1990.
Conference Publications



Professor Zhi Ding, Ph.D.                                   Page 21
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 23 of 37

                          Expert/Consultant Curriculum Vitae

 [1]        Yihan Zou, Kwang Taik Kim, Xiaojun Lin, Mung Chiang, Zhi Ding, Risto Wichman and Jyri
            Hamalainen, ``Low-Overhead Joint Beam-Selection and Random-Access Schemes for Massive
            Internet-of-Things with Non-Uniform Channel and Load" IEEE International Conference on
            Computer Communications (INFOCOM), accepted, Toronto, Canada, 6-9 July 2020.

 [2]        Zou, Yihan, Kwang Taik Kim, Zhi Ding, Risto Wichman, Jyri Hamalainen, Xiaojun Lin, and
            Mung Chiang, ``Low-overhead multi-antenna-enabled random access for machine-type
            communications with low mobility," In 2019 IEEE Global Communications Conference
            (GLOBECOM), pp. 1-6, Kona, Hawaii, USA, December 2019.
 [3]        L. D. Chamain, S.C.S. Cheung, and Z. Ding, ``Quannet: Joint Image Compression and
            Classification Over Channels with Limited Bandwidth,'' Proc. IEEE International Conference on
            Multimedia and Expo (ICME) pp. 338-343, Shanghai, July 2019.
 [4]        Z. Zhang, Z. Zhu, B. Bazor, S. Lee, Z. Ding and T. Pan, ``PIS: Wearable Pedal Iontronic Sensing
            for Arterial Pulses and Muscular Activities," Proc. 20th International Conference on Solid-State
            Sensors, Actuators and Microsystems & Eurosensors XXXIII (TRANSDUCERS &
            EUROSENSORS XXXIII), pp. 2492-2495, Berlin, Germany, 2019, doi:
            10.1109/TRANSDUCERS.2019.8808440.
 [5]        Le, Y., Ling X., Wang J., Ding Z., ``Prototype design and test of blockchain radio access
            network," Proc. IEEE International Conference on Communications Workshops (ICC
            Workshops), May 20 (pp. 1-6), 2019. DOI: 10.1109/ICCW.2019.8757042
 [6]        C. Feres and Z. Ding, ``Low Complexity Header Compression with Lower-Layer Awareness for
            Wireless Networks,'' 2019 IEEE International Conference on Communications (ICC), Shanghai,
            China, 2019, pp. 1-7. doi: 10.1109/ICC.2019.8761888
 [7]        T. Bouchoucha and Z. Ding, ``Robust Online Social Network Inference,'' 2019 IEEE International
            Conference on Communications (ICC), Shanghai, China, 2019, pp. 1-6. doi:
            10.1109/ICC.2019.8761335
 [8]        Q. Chen and Z. Ding, ``On Non-Intrusive Coexistence of eLAA and Legacy WiFi Networks,''
            2019 IEEE International Conference on Communications (ICC), Shanghai, China, 2019, pp. 1-6.
            doi: 10.1109/ICC.2019.8761765
 [9]        K. Yang, T. Jiang, Y. Shi and Z. Ding, ``Federated Learning Based on Over-the-Air
            Computation,'' 2019 IEEE International Conference on Communications (ICC), Shanghai, China,
            2019, pp. 1-6. doi: 10.1109/ICC.2019.8761429
 [10]       J. Dong, Y. Shi and Z. Ding, ``Sparse Blind Demixing for Low-latency Signal Recovery in
            Massive Iot Connectivity,'' 2019 IEEE International Conference on Acoustics, Speech and Signal
            Processing (ICASSP), Brighton, United Kingdom, 2019, pp. 4764-4768. doi:
            10.1109/ICASSP.2019.8683324
 [11]       C. Jiang, W. Wu, and Zhi Ding ``The Design of Transport Block-Based ROHC U-Mode for LTE
            Multicast''> IEEE Global Communications Conference (GLOBECOM) Abu Dhabi, United Arab
            Emirates, 9-13 Dec. 2018. doi: 10.1109/GLOCOM.2018.8648067
 [12]       A. Jalali and Zhi Ding ``A Joint Detection and Decoding Receiver Design for Polar Coded MIMO
            Wireless Transmissions'' IEEE International Symposium on Information Theory Val, CO, USA,
            17-22 June 2018. doi: 10.1109/ISIT.2018.8437879
 [13]       C. Feres, W. Wu and Z. Ding, ``A Markovian ROHC Control Mechanism Based on Transport
            Block Link Model in LTE Networks,'' IEEE International Conference on Communications (ICC),
            Kansas City, MO, USA, 2018, pp. 1-7. doi: 10.1109/ICC.2018.8422165
 [14]       H. M. Elmaghraby, K. Liu and Z. Ding, ``Femtocell Scheduling as a Restless Multiarmed Bandit
            Problem Using Partial Channel State Observation,'' IEEE International Conference on
            Communications (ICC), Kansas City, MO, USA, 2018, pp. 1-6. doi: 10.1109/ICC.2018.8422619
 [15]       L. Liang, S. Xie, G. Y. Li, Z. Ding and X. Yu, ``Graph-Based Radio Resource Management for
            Vehicular Networks'', IEEE International Conference on Communications (ICC), Kansas City,
            MO, USA, 2018, pp. 1-6. doi: 10.1109/ICC.2018.8422585


Professor Zhi Ding, Ph.D.                                 Page 22
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 24 of 37

                         Expert/Consultant Curriculum Vitae

 [16]       H. Lu, G.Liu, R. Proietti, V. Squitieri, K. Zhang, A. Castro, Q. J. Gu, Z. Ding, and S. B. Yoo,
            ``mmWave beamforming using photonic signal processing for future 5G mobile systems,'' Proc.
            Optical Fiber Communication Conference , pp. M4J-3, Optical Society of America, March 2018.
 [17]       G. Liu, K. Zhang, R. Proietti, H. Lu, Z. Ding, and S. B. Yoo, ``First Demonstration of FPGA-
            based Hitless Flexible Receiver with Blind Modulation Format Identification'', Proc. Optical
            Society of America Optical Fiber Communication Conference, pp. W2A-45, Mar. 2018.
 [18]       Q. Wei, L. Wang, Z. Feng and Z. Ding, ``Cooperative coexistence and resource allocation for
            V2X communications in LTE-unlicensed,'' Proc. 15th IEEE Annual Consumer Communications &
            Networking Conference (CCNC), Las Vegas, NV, 2018. doi: 10.1109/CCNC.2018.8319219
 [19]       H. Wang, P. Shetty and Z. Ding, ``Low Complexity Node Clustering in Cloud-RAN for Service
            Provisioning and Resource Allocation," GLOBECOM - 2017 IEEE Global Communications
            Conference, Singapore, 2017, pp. 1-6. doi: 10.1109/GLOCOM.2017.8254979
 [20]       T. Bouchoucha, C. N. Chuah and Z. Ding, ``Finding Link Topology of Large Scale Networks
            from Anchored Hop Count Reports," GLOBECOM - 2017 IEEE Global Communications
            Conference, Singapore, 2017, pp. 1-6. doi: 10.1109/GLOCOM.2017.8253952
 [21]       X. Ling, J. Wang, X. Liang, Z. Ding, C. Zhao and X. Gao, ``Biased Beamforming for Multi-LED
            OFDM in Visible Light Communications," GLOBECOM - 2017 IEEE Global Communications
            Conference, Singapore, 2017, pp. 1-6. doi: 10.1109/GLOCOM.2017.8254777
 [22]       K. Yang, Y. Shi and Z. Ding, ``Generalized matrix completion for low complexity transceiver
            processing in cache-aided Fog-RAN via the Burer-Monteiro approach,'' 2017 IEEE Global
            Conference on Signal and Information Processing (GlobalSIP), Montreal, QC, 2017, pp. 863-867.
            doi: 10.1109/GlobalSIP.2017.8309083
 [23]       L. Jing, H. Wang, C. He, and Z. Ding, ``Joint Channel Estimation and Detection of High Rate
            CCK Signaling in Underwater Communications'', Proc. IEEE Wireless Communications and
            Networking Conference (WCNC), San Francisco, USA, Mar. 2017.
 [24]       Chen Jiang, Wenhao Wu, and Z. Ding, ``LTE Multimedia Broadcast Multicast Service
            Provisioning Based on Robust Header Compression." IEEE Wireless Communications and
            Networking Conference (WCNC), San Francisco, CA, USA, May 2017.
 [25]       Chen Jiang, Wenhao Wu, and Z. Ding, ``IP packet header compression and user grouping for LTE
            Multimedia Broadcast Multicast Services, '' Proc. 2017 International Conference on Computing,
            Networking and Communications (ICNC), pp. 52-57, January 2017.
 [26]       K. Yang, Y. Shi, J. Zhang, Z. Ding and K. B. Letaief, ``A low-rank approach for interference
            management in dense wireless networks," 2016 IEEE Global Conference on Signal and
            Information Processing (GlobalSIP), Washington, DC, 2016, pp. 708-712. doi:
            10.1109/GlobalSIP.2016.7905934
 [27]       Yang, Kai, Yuanming Shi, and Zhi Ding, ``Low-rank matrix completion for mobile edge caching
            in fog-RAN via riemannian optimization.'' IEEE Global Communications Conference
            (GLOBECOM), pp. 1-6, Dec. 2016.
 [28]       Huan Tang, Zhi Ding, and Bernard C. Levy, ``D2D Neighbor Discovery and Resource Scheduling
            through Demodulation Reference Signal.'' IEEE 84th Vehicular Technology Conference (VTC-
            Fall), September 2016.
 [29]       H. Tang and Z. Ding, "Monotone optimization for power control of D2D underlay with partial
            CSI," 2016 IEEE International Conference on Communications (ICC), Kuala Lumpur, 2016, pp.
            1-6. doi: 10.1109/ICC.2016.7511619
 [30]       H. Wang and Z. Ding, "Joint power and rate optimization for co-channel small cells using Frank-
            Wolfe algorithm," 2016 IEEE International Conference on Communications (ICC), Kuala
            Lumpur, 2016, pp. 1-6. doi: 10.1109/ICC.2016.7511345
 [31]       Kun Wang and Zhi Ding, ``Robust receiver design based on FEC code diversity in pilot-
            contaminated multi-user massive MIMO systems'', Proc. 2016 IEEE International Conference on
            Acoustics, Speech and Signal Processing (ICASSP), Shanghai, China, 2016. Pages: 3426 - 3430.



Professor Zhi Ding, Ph.D.                                Page 23
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 25 of 37

                          Expert/Consultant Curriculum Vitae

 [32]       Zhi Quan; Muyang Ye; Zhi Ding; Shuguang Cui ``Optimal linear cooperation for signal
            classification'', Proc. 2016 IEEE International Conference on Acoustics, Speech and Signal
            Processing (ICASSP), Shanghai, China, 2016. Pages: 3631 - 3635.
 [33]       H. M. Elmaghraby and Z. Ding, ``Cognitive Femtocell Scheduling and Power Allocation Based on
            Channel Quality Report," 2015 IEEE Global Communications Conference (GLOBECOM), San
            Diego, CA, 2015, pp. 1-6. doi: 10.1109/GLOCOM.2015.7417849
 [34]       Xintong Ling; Jiaheng Wang; Xiao Liang; Zhi Ding; Chunming Zhao ``Joint Offset and Power
            Optimization for Visible Light DCO-OFDM Systems,'' IEEE Global Communications Conference
            (GLOBECOM) San Diego, CA, 2015.
 [35]       Dongrun Qin; Zhi Ding ``On Transport Capacity of Full Duplex Ad Hoc Networks,'' IEEE Global
            Communications Conference (GLOBECOM) San Diego, CA, 2015.
 [36]       Chen Sun; Xiqi Gao; Shi Jin; Matthaiou, M.; Zhi Ding; Chengshan Xiao, ``Beam division multiple
            access for massive MIMO downlink transmission'', 2015 IEEE International Conference on
            Communications (ICC), pp. 1970 - 1975, London, UK, 2015. DOI: 10.1109/ICC.2015.7248614
 [37]       Huan Tang and Zhi Ding ``Resource allocation in mixed mode Device-to-Device
            communications'', 2015 IEEE International Conference on Communications (ICC), pp. 2554-
            2559, London, UK, 2015. DOI: 10.1109/ICC.2015.7248709
 [38]       Wang, Kun, Wenhao Wu, and Zhi Ding. ``Diversity combining in wireless relay networks with
            partial channel state information.'' 2015 IEEE International Conference on Acoustics, Speech and
            Signal Processing (ICASSP), pp. 3138-3142, Brisbane, Australia, May 2015.
 [39]       Elmaghraby, Hesham M., Dongrun Qin, and Zhi Ding, ``Downlink Scheduling and Power
            Allocation in Cognitive Femtocell Networks,'' In Cognitive Radio Oriented Wireless Networks
            [Proc. 10th Intl. Conf. Cognitive Radio Oriented Wireless Networks (CROWNCOM)], pp. 92-
            105. Springer International Publishing, Oct. 2015.
 [40]       Haining Wang and Zhi Ding, ``Power control and rate allocation for outage balancing in femtocell
            networks," IEEE Global Communications Conference (GLOBECOM), Austin, TX, December
            2014.
 [41]       Alexis Dowhuszko, Jyri Hamalainen, and Zhi Ding, ``Opportunistic interference avoidance
            scheduling for underlay cognitive radio networks'', 9th International Conference on Cognitive
            Radio Oriented Wireless Networks (CROWNCOM), July 2014.
 [42]       Ahmed R. Elsherif, Zhi Ding, Xin Liu, ``A Resource Allocation Scheme for Heterogeneous
            Networks Using Dynamic Programming Approach ,'' in IEEE 79th Vehicular Technology
            Conference, VTC-Spring 2014, May 2014, pp. 1-6.
 [43]       W. Wu, K. Wang, Z. Ding, and C. Xiao, ``Cooperative multi-cell MIMO downlink precoding for
            finite-alphabet inputs'', in Proc. IEEE Int. Conf. Acoust., Speech, Signal Process. (ICASSP), pp.
            464-468, Florence, Italy, May 2014, doi:10.1109/ICASSP.2014.6853639
 [44]       K. Wang, W. Wu, and Z. Ding, ``Joint detection and decoding of LDPC coded distributed space-
            time signaling in wireless relay networks via linear programming,'' in Proc. IEEE Int. Conf.
            Acoust., Speech, Signal Process. (ICASSP), pp. 1906-1910, Florence, Italy, May 2014, DOI:
            10.1109/ICASSP.2014.6853930
 [45]       Ahmedin, A.; Elsherif, A.R.; Xin Liu; Hamalainen, J.; Wichman, R., ``Macrocell resource
            adaptation for improved femtocell deployment and interference management,'' 2014 World
            Congress on Computer Applications and Information Systems (WCCAIS), pp.1-6, 17-19 Jan.
            2014, Tunisia.
 [46]       Huan Tang, Zhi Ding, S. J. B. Yoo, and Jyri Hamalainen. "Outage constrained joint precoding for
            D2D underlay cellular networks.'' In Global Communications Conference (GLOBECOM), 2013
            IEEE, pp. 3540-3545. IEEE, 2013.
 [47]       Elsherif, Ahmed R.; Chen, Wei-Peng; Ito, Akira; Ding, Zhi, ``Design of dual-access-technology
            femtocells in enterprise environments," IEEE 24th International Symposium on Personal Indoor
            and Mobile Radio Communications (PIMRC), pp.2774-2779, 8-11 Sept. 2013. doi:
            10.1109/PIMRC.2013.6666619


Professor Zhi Ding, Ph.D.                                 Page 24
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 26 of 37

                          Expert/Consultant Curriculum Vitae

 [48]       Kun-Yu Wang, Haining Wang, Zhi Ding and Chong-Yung Chi, ``A Low-Complexity Algorithm
            for Worst-Case Utility Maximization in Multiuser MISO Downlink," in 2013 IEEE 78th Vehicular
            Technology Conference (VTC Fall), pp.1-5, 2-5 Sept. 2013.
 [49]       A. R. Elsherif, Wei-Peng Chen, A. Ito, Zhi Ding, "Adaptive small cell access of licensed and
            unlicensed bands," IEEE International Conference on Communications (ICC), pp.6327,6332, 9-13
            June 2013. doi: 10.1109/ICC.2013.6655621
 [50]       H. Wang, Z. Ding, M. Cierny, and R. Wichman, IEEE International Conference on
            Communications (ICC), pp.5183-5187, Budapest 9-13 June 2013. doi:
            10.1109/ICC.2013.6655407
 [51]       Qing Ji, Michael Ho, Rong Zheng, Zhi Ding and Gangbing Song, ``An exploratory study of stress
            wave communication in concrete structures'' SMART STRUCTURES AND SYSTEMS (Proc. 6th
            Int. Conf. on Structural Health Monitoring of Intelligent Infrastructure, vol. 15, no. 1, pp. 135-150,
            2015, Hong Kong.
 [52]       Huan Tang; Chenxi Zhu; Zhi Ding, "Cooperative MIMO precoding for D2D underlay in cellular
            networks," IEEE International Conference on Communications (ICC), pp.5517-5521, 9-13 June
            2013.
 [53]       Dowhuszko, A.A.; Hamalainen, J.; Elsherif, A.R.; Zhi Ding ``Performance of transmit
            beamforming for interference mitigation with random codebooks," 8th International Conference
            on Cognitive Radio Oriented Wireless Networks (CROWNCOM), pp. 190-195, 2013.
 [54]       A. Elsherif, Z. Ding, X. Liu, J. Hamalainen, and R. Wichman, ``Inference Driven Dynamic Access
            Scheme for Interference Management in Heterogeneous Networks", 8th International Conference
            on Cognitive Radio Oriented Wireless Networks (CROWNCOM), pp. 178-183, 2013.
 [55]       A. R. Elsherif, Zhi Ding, Xin Liu, J. Hamalainen, ``Shadow chasing enhancement in resource
            allocation for heterogeneous networks'', IEEE Global Communications Conference
            (GLOBECOM), Page(s): 5531 - 5536, Anaheim, CA, 2012.
 [56]       Yong Li ; Lin Wang ; Zhi Ding ``Linear programming based joint detection of LDPC coded
            MIMO systems,'' IEEE Global Communications Conference (GLOBECOM), Page(s): 4043-48,
            Anaheim, CA, 2012.
 [57]       A.R. Elsherif, A. Ahmedin, Zhi Ding, and Xin Liu `` Adaptive precoding for femtocell
            interference mitigation'', Proc.IEEE International Conference on Communications (ICC), Page(s):
            4315 - 4320, 10-15 June 2012.
 [58]       Xiao Liang, Zhi Ding, and Chengshan Xiao, ``On linear precoding of non-regenerative MIMO
            relays for QAM inputs''Proc. IEEE International Conference on Communications (ICC), Page(s):
            2439 - 2444, 10-15 June 2012
 [59]       Yongpeng Wu, Chengshan Xiao, Zhi Ding, Xiqi Gao, and Shi Jin ``Linear MIMO precoding in
            multi-antenna wiretap channels for finite-alphabet data'', Proc. IEEE International Conference on
            Communications (ICC), Page(s): 2156 - 2160, 10-15 June 2012
 [60]       Yongpeng Wu, Mingxi Wang, Chengshan Xiao, Zhi Ding, and Xiqi Gao ``Linear precoding of
            finite alphabet signals in multi-antenna broadcast channels'', Proc. IEEE International Conference
            on Communications (ICC), Page(s): 4257 - 4261, 10-15 June 2012.
 [61]       Huy-Dung Han, Chenxi Zhu, Yueqiao Xu, Yi Wang, and Zhi Ding Joint transmission using global
            codeword and codebook design for coordinated multipoint processing (CoMP) , Proc. 2012 IEEE
            Globecom Workshops (GC Wkshps), Page(s): 1118 - 1122, Anaheim, CA, USA, Dec. 2012.
 [62]       Enyang Xu, Zhi Ding, Soura Dasgupta, ``Urban source localization based on time of arrival
            measurement and street information'' Proc. IEEE International Conference on Acoustics, Speech
            and Signal Processing (ICASSP) Page(s): 2621 - 2624, Kyoto, Japan, 25-30 March 2012.
 [63]       Hema Kumari Achanta, Soura Dasgupta, Zhi Ding, ``Optimum sensor placement for localization
            in three dimensional under log normal shadowing'', 5th International Congress on Image and
            Signal Processing (CISP) , pp.~1898-1901, 16-18 Oct. 2012




Professor Zhi Ding, Ph.D.                                    Page 25
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 27 of 37

                          Expert/Consultant Curriculum Vitae

 [64]       Zhe Jiang, Hai-yan Wang, Wang, Zhi Ding, ``Joint Symbol Timing and Channel Estimation in
            Two-Way Multiple Antenna Relay Networks'', Proc. IEEE Vehicular Technology Conference
            (VTC Fall), 3-6 Sept. 2012
 [65]       Yang Zhang, Jiandong Li, Lihua Pang, and Zhi Ding ``Maximizing lifetime in multi-source multi-
            relay non-regenerative OFDM networks'', Prof. IEEE 23rd International Symposium on Personal
            Indoor and Mobile Radio Communications (PIMRC), Page(s): 2259 - 2262, 9-12 Sept. 2012.
 [66]       Jacklin, N.; Zhi Ding `` A Convex Optimization Approach to Reducing Peak-to-Average-Power
            Ratio in OFDM'', 2011 IEEE International Symposium on Circuits and Systems (ISCAS), 2011,
            Page(s): 973 - 976.
 [67]       Chengshan Xiao; Zheng, Y.R.; Zhi Ding, ``Design optimization of linear precoders for complex
            vector gaussian channelswith finite alphabet inputs'', 2011 IEEE International Conference on
            Acoustics, Speech and Signal Processing (ICASSP), 2011, Page(s): 3272 - 3275.
 [68]       Binbin Guan; Fontaine, N.K.; Scott, R.P.; Geisler, D.J.; Djordjevic, S.S.; Ibrahim, S.; Cheung, S.;
            Tiehui Su; Pomerene, A.T.; Seaford, L.L.; Danziger, S.; Zhi Ding; Yoo, S.J.B., ``Dynamic sub-20
            ns reconfiguration of a silicon CMOS photonic filter and filter shape measurement'', 2011
            Conference on Lasers and Electro-Optics (CLEO), 2011, Page(s): 1 - 2
 [69]       Lapiccirella, F.E.; Keqin Liu; Zhi Ding, ``Multi-Channel Opportunistic Access Based on Primary
            ARQ Messages Overhearing'' Communications (ICC), 2011 IEEE International Conference on
            Publication Year: 2011 , Page(s): 1 - 5
 [70]       Yang Zhang; Jiandong Li; Lihua Pang; Zhi Ding, ``On Precoder Design for Amplify-and-Forward
            MIMO Relay Systems'', 2011 IEEE Vehicular Technology Conference (VTC Fall), 2011, Page(s):
            1-6
 [71]       Meng Shen; Chunming Zhao; Xiao Liang; Zhi Ding, ``Best-Effort Interference Alignment in
            OFDM Systems with Finite SNR'', 2011 IEEE International Conference on Communications
            (ICC), 2011, Page(s): 1 - 6.
 [72]       Yang Zhang, Jiandong Li, Lihua Pang, Zhi Ding, ``Iterative InterCarrier Interference mitigation
            for mobile MIMO-OFDM systems'', 2011 IEEE 22nd International Symposium on Personal
            Indoor and Mobile Radio Communications (PIMRC), 2011, Page(s): 959 - 963.
 [73]       Huy-Dung Han; Zhi Ding; Junqiang Hu; Dayou Qian, ``On Steepest Descent Adaptation: A Novel
            Batch Implementation of Blind Equalization Algorithms,'' 2010 IEEE Global Telecommunications
            Conference , Miami, FL, 2010, Page(s): 1 - 6.
 [74]       Senhua Huang, Xin Liu, and Zhi Ding, ``Distributed Power Control for Cognitive User Access
            based on Primary Link Control Feedback'', Proc. Conference on Computer Communications
            (INFOCOM 2010), 14-19 March 2010, Page(s): 1-9, San Diego, USA.
 [75]       Enyang Xu, Zhi Ding, and Soura Dasgupta, ``Robust and Low Complexity Source Localization in
            Wireless Sensor Networks Using Time Difference of Arrival Measurement'',, Proceedings of the
            IEEE Wireless Communications and Networking Conference (WCNC), April 2010, Sydney,
            Australia, Page(s): 18-21.
 [76]       Dasgupta, S.; Ibeawuchi, S.C.; Zhi Ding; ``Optimum sensor placement for localization under log-
            normal shadowing'', 2010 International Symposium on Communications and Information
            Technologies (ISCIT), 2010; Page(s): 204 - 208.
 [77]       Huy-Dung Han and Zhi Ding, ``A blind channel shortening criterion based on high-order
            cumulants'' IEEE International Conf. on Acoustics, Speech and Signal Processing, 14-19 March
            2010, Page(s):3210 - 3213.
 [78]       Enyang Xu, Zhi Ding, Soura Dasgupta, ``Wireless source localization based on time of arrival
            measurement'' IEEE International Conf. on Acoustics, Speech and Signal Processing, 14-19 March
            2010, Page(s):2842 - 2845.
 [79]       Ibrahim, S.; Luo, L.W.; Djordjevic, S.S.; Poitras, C.B.; Zhou, L.; Fontaine, N.K.; Guan, B.;
            Cheung, S.; Ding, Z.; Okamoto, K.; Lipson, M.; Yoo, S.J.B.; ``Fully reconfigurable silicon
            photonic lattice filters with four cascaded unit cells,'' Optical Fiber Communication (OFC), 21-25
            Mar. 2010, Page(s):1 - 3.


Professor Zhi Ding, Ph.D.                                  Page 26
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 28 of 37

                         Expert/Consultant Curriculum Vitae

 [80]       S. Bashar and Z Ding, ``Optimum Power Allocation against Information Leakage in Wireless
            Network'' IEEE Global Telecommunications Conference, Nov. 30 2009-Dec. 4, 2009, Page(s):1-6.
 [81]       Huy-Dung Han and Zhi Ding, ``A Convex Optimization Approach to Blind Channel Shortening in
            Multicarrier Modulations,'' IEEE Global Telecommunications Conference, Nov. 30 2009-Dec. 4,
            2009.
 [82]       Huy-Dung Han, Junqiang Hu, and Zhi Ding, ``A bandwidth efficient design of IM/DD optical
            OFDM,'' Conference on Lasers and Electro-Optics and Conference on Quantum electronics and
            Laser Science Conf. (CLEO/QELS 2009), 2-4 June 2009 Page(s): 1 - 2
 [83]       Senhua Huang, Xin Liu, and Zhi Ding, ``Optimal Sensing-Transmission Structure for Dynamic
            Spectrum Access'', Proc. 28th IEEE Conference on Computer Communications (INFOCOM
            2009), 19-25 April 2009, Page(s):2295 - 2303, Rio de Janeiro, Brazil.
 [84]       Linjie Zhou; Djordjevic, S.S.; Fontaine, N.K.; Zhi Ding; Okamoto, K.; Yoo, S.J.B., ``Silicon
            microring resonator-based reconfigurable optical lattice filter for on-chip optical signal
            processing'' IEEE LEOS Annual Meeting Conference Proceedings (LEOS), 2009, Page(s): 501 -
            502.
 [85]       Lapiccirella, Fabio E.; Huang, Senhua; Liu, Xin; Ding, Zhi; ``Feedback-based access and power
            control for distributed multiuser cognitive networks'' Information Theory and Applications
            Workshop, 2009 8-13 Feb. 2009 Page(s):85 - 89
 [86]       Muhammad, Zia; Chen Meng, Zhi Ding, ``Blind detection of high rate orthogonal space-time
            block codes IEEE International Conference on Acoustics, Speech and Signal Processing, 19-24
            April 2009 Page(s):2745 - 2748
 [87]       Huang, River; Zhi Ding, ``Precoder design for MIMO broadcast channels with power leakage
            constraints,'' IEEE International Conference on Acoustics, Speech and Signal Processing, 19-24
            April 2009 Page(s):2385 - 2388
 [88]       Chang, Chunqi; Zhi Ding; Hung, Yeung Sam; ``Nonnegative Network Component Analysis by
            Linear Programming for Gene Regulatory Network Reconstruction'' Proceedings of the 8th
            International Conference on Independent Component Analysis and Signal Separation, 2009.
            Pages: 395 - 402
 [89]       S. Bashar and Z. Ding, "Optimum routing protection against cumulative eavesdropping in
            multihop wireless networks", Proceedings of 2009 MILCOM, October 2009.
 [90]       S. Dasgupta, S.-R.C. Ibeawuchi, and Zhi Ding; ``Source localization using a maximum
            likelihood/semidefinite programming hybrid '' 9th Int. Symp. on Communications and Information
            Technology, 28 - 30 Sept. 2009, Page(s):376 - 381
 [91]       S.D. Chitte, S. Dasgupta, and Zhi Ding, ``Source Localization from Received Signal Strength
            Under Log-Normal Shadowing: Bias and Variance'' 2nd International Congress on Image and
            Signal Processing, 2009.
 [92]       Chang, Chunqi; Hung, Yeung Sam; Ding, Zhi; ``A new optimization algorithm for network
            component analysis based on convex programming'' IEEE International Conf. on Acoustics,
            Speech and Signal Processing, 19-24 April 2009 Page(s):509 - 512
 [93]       Senhua Huang, Xin Liu, and Zhi Ding, ``Opportunistic Spectrum Access in Cognitive Radio
            Networks'', INFOCOM 2008: IEEE 27th Conference on Computer Communications, 13-18 April.
            2008, Page(s): 1427-1435.
 [94]       Jingyu Kang, Bo Zhou, Zhi Ding, and Shu Lin, ``LDPC coding schemes for error control in a
            multicast network'', IEEE International Symposium on Information Theory, page(s): 822-826, 6-
            11 July 2008.
 [95]       S Bashar and Z Ding, ``Efficient Algorithms for Resource Allocation in Heterogeneous OFDMA
            Networks'', 2008 IEEE Global Telecommunications Conference, Nov. 30 2008-Dec. 4 2008.
 [96]       M. Zia and Z Ding, ``Joint ARQ Receiver Design for Bandwidth Efficient MIMO Systems'', 2008
            IEEE Global Telecommunications Conference, Nov. 30 2008-Dec. 4 2008.




Professor Zhi Ding, Ph.D.                                Page 27
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 29 of 37

                          Expert/Consultant Curriculum Vitae

 [97]       J Kang, L Zhang, Z Ding, and S Lin, ``A Two-Stage Iterative Decoding of LDPC Codes for
            Lowering Error Floors'', 2008 IEEE Global Telecommunications Conference, Nov. 30 2008-Dec.
            4 2008.
 [98]       S.-R.C. Ibeawuchi, S. Dasgupta, Cheng Meng, and Zhi Ding, ``Source localization using a
            maximum likelihood/semidefinite programming hybrid " Proc. 3rd International Conference on
            Sensing Technology, Nov. 30 2008-Dec. 3 2008 Page(s):585 - 588.
 [99]       S Huang, X Liu, Z Ding, ``On Optimal Sensing and Transmission Strategies for Dynamic
            Spectrum Access,'' DySPAN 2008: New Frontiers in Dynamic Spectrum Access Networks, 14-17
            October 2008.
 [100]      S Bashar, Z Ding, and Y. Li ``QOS aware resource allocation for heterogeneous multiuser OFDM
            wireless networks'' , IEEE Workshop on Signal Processing Advances in Wireless
            Communications, page(s): 535-539, 6-9 July 2008.
 [101]      Z. Shi, C. Zhao, and Z. Ding, ``Low Complexity Eigenmode Selection for MIMO Broadcast
            Systems with Block Diagonalization'' IEEE International Conference on Communications, 19-23
            May 2008 Page(s):3976 - 3981.
 [102]      W. Xu, C. Zhao, and Z. Ding, ``Efficient user Scheduling under Low Rate Feedback for
            Correlated MIMO Broadcast Channels'' IEEE International Conference on Communications, 19-
            23 May 2008 Page(s):3976 - 3981.
 [103]      He Huang and Zhi Ding, ``Ergodic capacity maximizing MIMO ARQ precoder design based on
            channel mean information'', Information Theory and Applications Workshop, 2008, Jan. 27 2008-
            Feb. 1 2008 Page(s):58 - 62
 [104]      Huang, Senhua; Ding, Zhi; Liu, Xin; ``Non-Intrusive Cognitive Radio Networks Based on Smart
            Antenna Technology'', IEEE Global Telecommunications Conference, 26-30 Nov. 2007,
            Page(s):4862 - 4867.
 [105]      T. Kazemi and Z. Ding, ``Scalable MIMO ARQ Retransmission using Differential Space-Time
            Block Codes,'' Military Communications Conference, 29-31 October 2007.
 [106]      Ye, Xiaohui; Liu, Xin; Yoo, S. J. Ben; Ding, Zhi; Priority Collision Resolution - Distributed
            Coordination Function for Distributed Wireless Networks,'' IEEE Global Telecommunications
            Conference, 26-30 Nov. 2007 Page(s):4708 - 4713
 [107]      C. Chang, Z. Ding, Y.S. Hung, P.C.W. Fung, ``Fast Network Component Analysis for Gene
            Regulation Networks,'' 2007 IEEE Workshop Machine Learning for Signal Processing, page(s):
            21-26, 27-29 August 2007
 [108]      Q. Ling, T. Li, and Z. Ding, ``A Novel Concept: Message Driven Frequency Hopping (MDFH)'',
            2007 IEEE International Conference on Communications, Glasgow, Scotland, 24-28 June 2007
            Page(s):5496 – 5501.
 [109]      Ohara, K.; Hernandez, V.J.; Du, Y.; Ding, Z.; Yoo, S.J.B.; Horiuchi, Y.; ``Resiliency of OCDM-
            PON against near-far problem'', Proc. 2007 Optical Fiber Communication and the National Fiber
            Optic Engineers Conference (OFC/NFOEC 2007), 25-29 March 2007, Anaheim, CA, pp. 1-3,
 [110]      Fontaine, N.K. Yang, C. Scott, R.P. Hernandez, V.J. Soares, F. Broeke, R. Perry, K. Nowak, G.
            Cong, W. Okamoto, K. Kolner, B.H. Ding, Z. Heritage, J.P. Yoo, S.J.B. ``SPECTS O-CDMA
            field trials using subpicosecond pulses and integrated encoders/decoders across 80.8-km and 150-
            km links'', Proc. Photonics in Switching Conference, pp. 95-96, 19-22 August 2007.
 [111]      Xin Liu and Zhi Ding, ``ESCAPE: A Channel Evacuation Protocol for Spectrum-Agile
            Networks,'' 2nd IEEE International Symposium on New Frontiers in Dynamic Spectrum Access
            Networks (DySPAN), Dublin, Ireland, 17-20 April 2007, Page(s):292 - 302.
 [112]      Du, Y.; Yoo, S.J.B.; Ding, Z. ``Non-uniform spectral encoding of measured mode-locked laser
            pulses for performance enhancement of optical CDMA networks,'' 2006 Optical Fiber
            Communication Conference (OFC), 5-10 March 2006, Anaheim, CA.
 [113]      Haitong Sun, and Zhi Ding, ``Optimal Linear Transceiver Design for Mimo Flat Fading Channels
            Exploiting Channel Mean Feedback'', IEEE Global Telecommunications Conference, Nov., 2006.



Professor Zhi Ding, Ph.D.                                 Page 28
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 30 of 37

                          Expert/Consultant Curriculum Vitae

 [114]      Song, Shumei; Lin, Shu; Abdel-Ghaffar, Khaled; Ding, Zhi; Fossorier, Marc, "Cyclic Codes for
            Correcting Bursts of Errors or Erasures With Iterative Decoding" IEEE Global
            Telecommunications Conference, Nov., 2006.
 [115]      Dong, Xiaofei; Ding, Zhi; ``Downlink MIMO Channel Estimation for Transmission Precoding''
            IEEE Global Telecommunications Conference, Nov., 2006. .
 [116]      Evans, Ashley A.; Ben Yoo, S. J.; Ding, Zhi; ``Space-Time Coded Modulation and Detection in
            Coherent Freespace Optical Communications'', IEEE Global Telecommunications Conference,
            Nov., 2006.
 [117]      Yang, C. ; Cong, W. ; Xue, F. ; Hernandez, V. J. ; Scott, R. P. ; Heritage, J. P. ; Kolner, B. H. ;
            Ding, Z. ; Yoo, S. J. B. ; ``Experimental Investigation on Using Phase Mask in Spectral-Phase-
            Encoded O-CDMA for Security Enhancement'', European Conference on Optical Communications
            (ECOC), 24-28 Sept. 2006, Cannes, France, Page(s): 1 - 2.
 [118]      Chang, C.Q.; Hung, Y.S.; Fung, P.C.W.; Ding, Z.; Network Component Analysis for Blind Source
            Separation 2006 International Conference on Communications, Circuits and Systems Proceedings,
            Volume 1, 25-28 June 2006, Page(s):323 - 326.
 [119]      N. Ammar and Zhi Ding, ``Semi-Coherent Detection for Differential Space-Time Codes'',
            Proceedings of 2006 IEEE International Conference on Communications, Istabul, Turkey, 2006.
 [120]      H. Sun and Z. Ding, ``Robust Precoder Design for MIMO Packet Retransmission over Imperfectly
            Known Flat Fading Channels'', Proceedings of 2006 IEEE International Conference on
            Communications, Istabul, Turkey, 2006.
 [121]      Haitong Sun, Zhi Ding, and Chunming Zhao, ``Iterative Design of MIMO ARQ Transceiver for
            Decision Feedback Detection'', IEEE 7th Workshop on Signal Processing Advances in Wireless
            Communications, 2-5 July 2006.
 [122]      X. Dong and Z. Ding, ``Channel Estimation and Bit-loading in Wireless Multicarrier Systems
            based on Decimated Signal Feedback" , Proceedings of 2006 IEEE International Conference on
            Communications, Istabul, Turkey, 2006.
 [123]      J. Roberson and Zhi Ding, ``A BICM Approach to Type-II Hybrid ARQ'', Proceedings of 2006
            IEEE International Conference on Acoustics, Speech and Signal Processing, Volume 4, 2006
            Page(s):IV-273 - IV-276, 2006, Toulouse, France.
 [124]      J. Roberson and Z. Ding, ``Integration of Hybrid ARQ and Space-Time Coding through
            Embebded Quasi-Orthogonal Space-Time Block Codes,'' Proc. 40th Annual Conference on
            Informaiton Sciences and Systems, pp. 547-551. 22-24 March 2206.
 [125]      F. Xue, Y. Du, S. J. B Yoo, and Z. Ding, `` Security issues on spectral-phase-encoded optical
            CDMA with phase-masking scheme'', Proc. 2006 Optical Fiber Communication Conference,
            March 5-10, 2006.
 [126]      X. Dong and Z. Ding, ``MIMO Channel Estimation Based on Ambiguity Resistant Filtering and
            Decimated Feedback'', Proc. IEEE Globecom Conference, Vol. 5, pp.2958-2963, St. Louis, MO,
            28 Nov.-2 Dec. 2005.
 [127]      F. Xue, Z. Ding, and S. J. B. Yoo, ``Design and Analysis of Coordinated Access Schemes for
            Code-Limited Optical-CDMA Networks'', Proc. IEEE Globecom Conference, vol. 4, pp.1930-
            1935, St. Louis, MO, 2005.
 [128]      J. Roberson, X. Dong, Z. Ding, ``Joint Data Detection for Punctured ARQ Diversity Systems'',
            Proc. International Conference on Acoustics, Speech, and Signal Processing, pp. III-1145-1148,
            2005.
 [129]      T. Li, Q. Ling, and Z. Ding, ``Space-Time Design for Blind Estimation and Equalization over
            Frequency Selective Channels'', Proc. Int. Conference on Acoustics, Speech, and Signal
            Processing, pp. III-441-444, 2005.
 [130]      H. Sun, H. Samra, Z. Ding, and J. Manton, ``Constrained Capacity of Linear Precoded ARQ in
            MIMO Wireless Systems'', Proc. Int. Conference on Acoustics, Speech, and Signal Processing, pp.
            III-425-428, 2005.



Professor Zhi Ding, Ph.D.                                  Page 29
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 31 of 37

                          Expert/Consultant Curriculum Vitae

 [131]      A. A. Farid, Z.-Q. Luo, and Z. Ding, ``Blind Channel Equalization based on Second Order
            Statistics'', Proc. Int. Conference on Acoustics, Speech, and Signal Processing, pp. III-557-560,
            2005.
 [132]      F. Xue, Z. Ding, and S. J. B. Yoo, ``Performance Evaluation of Optical CDMA Networks with
            Random Media Access Schemes'', Proc. 2005 Optical Fiber Communication Conference, vol. 4, 6-
            11 March 2005.
 [133]      Fei Xue, Zhi Ding, S.J.B. Yoo, ``Performance analysis for optical CDMA networks with random
            access schemes'', Proc. IEEE Global Telecommunications Conf., Volume 3, pp.1883-1887, Nov-
            Dec., 2004.
 [134]      J. Roberson, and Z. Ding, ``Joint channel estimation and detection of partial ARQ in OFDM'',
            Conference Record of the Thirty-Eighth Asilomar Conference on Signals, Systems and
            Computers, Volume 1, Page(s):662 - 666, 7-10 Nov. 2004
 [135]      Haitong Sun; Mihaela van der Schaar, and Zhi Ding, `` ``Joint data compression and error
            protection for collaborative transmission,'' 2004 International Conference on Image Processing,
            2004, Volume 1, 24-27 Oct. 2004 Page(s):533 - 536.
 [136]      Larcher, Aymeric, Haitong Sun, M. van der Schaar, and Zhi Ding. ``Decentralized transmission
            strategy for delay-sensitive applications over spectrum agile network", Proc. 13h Intl. Packet
            Video Workshop, Dec. 2004.
 [137]      H. Sun, M. van der Schaar, and Zhi Ding, ``Joint data compression and error protection over
            wireless fading channels using LDPC codes'' Proc. 38th Asilomar Conf. on Signals, Systems and
            Computers, Pacific Grove, CA, 2004, Page(s): 978 - 982 Vol.1
 [138]      S. Neugebauer and Z. Ding, ``A Turbo-Driven Known-modulus Blind Equalization Method'',
            Proceedings of the 5th Workshop on Signal Processing Advances in Wireless Communications,
            pp. 36-40, Lisbon, Portugal, July 2004.
 [139]      N. Ammar and Z. Ding, ``Flat Fading Channel Estimation Under Generic Linear Space-Time
            Block Coded Transmissions'', Proceedings of the IEEE International Communications Conference,
            pp.2616-2620, 2004.
 [140]      T. Li, Z. Ding, J. K. Tugnait, and W. Liang, ``Channel Identification and Signal Separation for
            Long-code CDMA Systems using Mulitple Linear Prediction Method'', Proceedings of the IEEE
            Int. Communications Conference, pp. 2437-2441, 2004.
 [141]      N. Ammar and Z. Ding, ``Frequency Selective Channel Estimation in Time-Reversed Space-Time
            Coding'',, Proceedings of the IEEE Wireless Communications and Networking Conference
            (WCNC), pp. 1838-1843, March 2004.
 [142]      T. A. Drumright and Z. Ding, ``Monte-Carlo Equalization and Estimation of Frequency Selective
            Channels under System Nonlinearity,'' Proceedings of the IEEE WCNC Conference, pp. 2432-
            2437, 2004.
 [143]      X. Dong, Z. Ding and S. Dasgupta, ``Fractional spaced dual channel estimation based on
            decimated feedback'', Proceedings of the IEEE WCNC Conference, pp. 489-494, 2004.
 [144]      J. Roberson and Z. Ding, ``Joint Channel Identification in Punctured Hybrid ARQ
            Retransmissions'', Proceedings of the IEEE WCNC Conference, pp. 2099-2104, 2004.
 [145]      Y. Du, S. J.B. Yoo, and Z. Ding, ``Non-uniform Spectrual Encoding for Enhanced Multi-user
            Performacne in Optical CDMA Networks'', Proc. Conference on Lasers and Electro-Optics. Vol.
            1, 2 pp. 2004.
 [146]      W. Cong, V. J. Hernandez, R. P. Scott, K. Li, J. P. Heritage, B. H. Kolner, Z. Ding, and S. J. B.
            Yoo, ``PERFORMANCE OF A 10GB/S OPTICAL CODE DIVISION MULTPLE ACCESS
            CHANNEL IN THE PRESENCE OF AN INTERFERER'', Proceedings of the Conference on
            Lasers and Electro-Optics, Vol. 1, 3 pp., 2004.
 [147]      S. P. Neugebauer and Z. Ding, ``Blind SIMO Channel Estimation for CPM Using the Laurent
            Approximation'', Proceedings of the IEEE Int. Symposium on Circuits and Systems (ISCAS)},
            pp.676-679, 2004.



Professor Zhi Ding, Ph.D.                                 Page 30
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 32 of 37

                          Expert/Consultant Curriculum Vitae

 [148]      J. Roberson and Zhi Ding, ``Joint semi-blind channel identification in punctured ARQ
            retransmissions'', Proc. IEEE Int. Conf. on Acoustics, Speech, and Signal Processing, pp.II.421-4,
            May 2004.
 [149]      H. Samra, and Z. Ding, ``Sphere decoding for retransmission diversity in MIMO flat-fading
            channels,'' Proc. IEEE Int. Conf. on Acoustics, Speech, and Signal Processing, pp.IV.585-588,
            May 2004.
 [150]      H. Samra, Zhi Ding, and P. M. Hahn, ``Symbol mapping diversity design for packet
            retransmissions through fading channels'', Proc. IEEE Global Telecommunications Conf., vol.4,
            pp.1989-1993, 1-5 Dec. 2003.
 [151]      T. A. Drumright, A. A. Tabarrok, and Zhi Ding, ``Array beamforming for long code CDMA under
            carrier drift'', Proc. IEEE Globecom, vol.4, pp.2156-2160, 1-5 Dec. 2003.
 [152]      Wing-Kin Ma; Ching, P.C.; Ding, Z.; ``Efficient relaxed maximum-likelihood MPSK multiuser
            detection using semidefinite programming'', 4th IEEE Workshop on Signal Processing Advances
            in Wireless Communications (SPAWC), 15-18 June 2003 Page(s):522 - 526
 [153]      T. Miyajima and Z. Ding, ``Multicarrier channel shortening based on second order output
            statistics'', 4th IEEE Workshop on Signal Processing Advances in Wireless Communications
            (SPAWC), 15-18 June 2003 Page(s):145 - 149.
 [154]      Honghui Xu, Dasgupta, S. Zhi Ding ``A novel channel identification method for fast wireless
            communication systems with transmitter and receiver diversity,'' Proceedings of the 2003
            International Symposium on Circuits and Systems, pp. II:9-12, 25-28 May 2003.
 [155]      H. Samra and Zhi Ding, ``Symbol mapping diversity in iterative decoding/demodulation of ARQ
            systems,'' IEEE International Conf. on Communications, vol.5, pp.3585-3589, May 2003.
 [156]      T. Li, J. K. Tugnait, and Zhi Ding, ``Channel estimation of long-code CDMA systems utilizing
            transmission induced cyclostationarity'', Proc. IEEE Int. Conf. on Acoustics, Speech, and Signal
            Processing, pp.IV.105-8, April 2003.
 [157]      H. Samra, Zhi Ding, P.M. Hahn, ``Optimal symbol mapping diversity for multiple packet
            transmissions'', Proc. IEEE Int. Conf. on Acoustics, Speech, and Signal Processing, pp.IV.181-4,
            April 2003.
 [158]      H. Xu, S. Dasgupta, and Zhi Ding, ``An improved feedback scheme for dual channel identification
            in wireless communication systems,'' Proc. IEEE Int. Conf. on Acoustics, Speech, and Signal
            Processing, pp.IV.77-80, April 2003.
 [159]      A. B. Parr, B. L. Cho, and Z. Ding, ``A new UWB pulse generator for FCC spectral masks'', Proc.
            57th IEEE Vehicular Technology Conference, Spring, Volume: 3, Page(s): 1664-1666 April 22-
            25, 2003
 [160]         N. Ammar and Z. Ding, ``On Blind Channel Identifiability Under Space-Time Coded
            Transmission'', Proc. 36th Asilomar Conf., Nov., 2002.
 [161]      Xiangguo Tang and Zhi Ding, ``A simple iterative bi-directional equalization for EDGE wireless
            systems'', IEEE Globecom, pp. 287-290, Taipei, Nov. 2002.
 [162]      Xiangguo Tang and Zhi Ding, ``Contradictory block arbitration for bi-directional decision
            feedback equalizers'', IEEE Globecom, pp. 283-286, Taipei, Nov. 2002.
 [163]      H. Samra and Z. Ding, ``Precoded Integrated Equalization for ARQ Systems'', Proc. of the 36th
            Asilomar Conf. on Signals, Systems, and Computers, Monterey, CA, Nov., 2002.
 [164]      N. Ammar and Z. Ding, ``Channel Estimation Under Space-Time Block-Coded Transmission'',
            IEEE Sensor Array and Multichannel Signal Processing Workshop, Rosslyn, VA. Aug, 2002, pp.
            422-426.
 [165]      J Liang, Z Ding, ``Higher order statistical approach for channel estimation usingmatrix pencils,''
            IEEE International Conference on Communications (ICC), Volume: 1, page(s): 11-15, 28 April - 2
            May 2002, New York.
 [166]      J. Liang and Z. Ding, ``A Higher Order Matrix Pencil Approach to Blind Channel Estimation,''
            Proc. IEEE Int. Symposium on Circuits and Systems, Scottsdale, AZ, 2002.



Professor Zhi Ding, Ph.D.                                  Page 31
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 33 of 37

                          Expert/Consultant Curriculum Vitae

 [167]      T. A. Drumright and Z. Ding, â€œModulation Classification of QAM Signals using Joint
            Characteristic Function,'' Proc. IEEE Int. Symposium on Circuits and Systems, Scottsdale, AZ,
            2002.
 [168]      T. A. Drumright and Z. Ding, ``Gibbs Sampling Classification of QAM Signals in Frequency
            Selective Channels'', 36th Asilomar Conf. on Signals, Systems and Computers, Asilomar CA,
            2002, Page(s): 833-837.
 [169]      H. Samra and Z. Ding, ``Iterative Integrated Equalization for ARQ Systems'', Int. Symp. on Info.
            Theory, Lausanne, Switzerland, Jun, 2002.
 [170]      H. Samra and Z. Ding, ``Integrated iterative equalization for ARQ Systems,'' IEEE Int. Conf. on
            Acoustics, Speech, and Signal Processing, Orlando, FL, 2002.
 [171]      J. Liang, Z. Ding, and S. Lin, ``Joint Equalization with LDPC Decoding under hybrid ARQ
            Scheme,'' 35th Asilomar Conference on Signals, Systems and Computers, Pacific Grove, CA,
            2001.
 [172]      X.-G. Tang and Z. Ding, ``Turbo Equalization for EDGE System with DDF-SOVA,'' 35th
            Asilomar Conference on Signals, Systems and Computers, Pacific Grove, CA, Nov. 2001.
 [173]      S. Cui, Z. Luo, and Z. Ding, ``Robust CDMA Signal Detection in the Presence of User and
            Interference Signature Mismatch,'' Proc. 3rd IEEE Workshop on Signal Processing Advances in
            Wireless Communications, pp. 221-224, March 20-23, 2001.
 [174]      S. Cui, Z. Luo, and Z. Ding, ``Robust Blind Multiuser Detection against CDMA Signature
            Mismatch,'' Proc. Int. Conf. on Acoustics, Speech, and Signal Processing, pp. 2297-2300, Salt
            Lake City, May 2001.
 [175]      H. Xu, S. Dasgupta, and Z. Ding, ``A Novel Channel Identification Method for Fast Wireless
            Communication Systems,'' Pro. 2001 IEEE International Conference on Communications, pp.
            2443-2448, 2001.
 [176]      J. Liang and Z. Ding, ``FIR Multichannel Identification using Weighted Cumulant Matrix,'' Proc.
            34th Asilomar Conference on Signals, Systems and Computers, pp. 1573-1577, 2000.
 [177]      J. Liang and Z. Ding, ``A cumulant subspace approach to FIR multiuser channel estimation'' Proc.
            34th Asilomar Conference on Signals, Systems and Computers, pp. 616-620, 2000.
 [178]      Z. Ding and Li Qiu, ``Properties of matrix polynomials and MIMO channel identifiability from
            second order statistics'', Proceedings of the 39th IEEE Conference on Decision and Control, vol. 5,
            Page(s): 4302 -4307 vol.5, 2000.
 [179]      X. Tang and Z. Ding, ``A Differential Correlation Approach to Blind Symbol Estimation,'' Proc.
            IEEE Wireless Communications and Networking Conference, Chicago, IL, September 2000.
 [180]      J. Liang and Z. Ding, ``A cumulant subspace approach to FIR multiuser channel estimation,'' Proc.
            10th IEEE Workshop on Statistical Signal and Array Processing, pp. 616-620, Pocono Manor, PA,
            August 2000.
 [181]      E. Bai and Z. Ding, ``Blind decision feedback equalization of time-varying channels with DPSK
            inputs,'' Proceedings 2000 IEEE International Symposium on Circuits and Systems, Volume 4, 28-
            31 May 2000, 96 - 99
 [182]      E. Bai and Z. Ding, ``Zero-forcing equalizability of FIR and IIR multi-channel systems with and
            without perfect measurements,'' Proceedings 2000 IEEE International Symposium on Circuits and
            Systems, Volume 4, 28-31 May 2000, 699 - 701
 [183]      Zhu, J.; Cao, X.-R.; Ding, Z., ``An algebraic principle in blind separation of single source signal",
            Proceedings 2000 IEEE International Symposium on Circuits and Systems, Volume 4, 28-31 May
            2000, Page(s):693 - 696.
 [184]      Xiangyang Zhuang, Zhi Ding, and A. Lee Swindlehurst, ``A Statistical Subspace Method for
            Blind Channel Identification in OFDM Communication'', IEEE Int. Conf. on Acoustics, Speech,
            and Signal Processing, pp. 2493-2496, Istanbul, Turkey, May 2000.
 [185]      Jie Zhu, Wee Ser, and Zhi Ding, ``Blind ISI cancellation by anchoring an arbitrary impulse
            response coefficient of channels'', IEEE Int. Conf. on Acoustics, Speech, and Signal Processing,
            pp. 2465-2468, Istanbul, Turkey, May 2000.


Professor Zhi Ding, Ph.D.                                   Page 32
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 34 of 37

                          Expert/Consultant Curriculum Vitae

 [186]      Zhi Ding, S. Dasgupta, and R. Lopez-Valcarce, ``Interference cancellation and blind equalization
            for linear multi-user systems'', IEEE Int. Conf. on Acoustics, Speech, and Signal Processing, pp.
            145-148, Istanbul, Turkey, May 2000.
 [187]      Kennedy, R.A.; Hasnie, S.; Zhi Ding; McGinty, N.C.; ``Decision feedback equalization using
            fractionally spaced feedback filtering and vector quantization'' Proc. 38th IEEE Conference on
            Decision and Control, . Volume 1, 7-10 Dec. 1999, Page(s):162 - 167.
 [188]      T. Li and Z. Ding, ``A Reduced-State Viterbi Algorithm for Blind Sequence Estimation of DPSK
            Sources,'' Proc. Global Telecommunications Conference (Globecom), pp. 2167-2171, Rio de
            Janeiro, Brazil, Dec. 1999.
 [189]      G. Li and Z. Ding, ``Blind Linear Equalization for GSM Signals in a Mobile Environment'', Proc.
            IEEE Wireless Communications and Networking Conference, pp.801-804, New Orleans, LA,
            September, 1999.
 [190]      J. Shen and Z. Ding, ``Direct blind MMSE channel equalization based on second order statistics,''
            1999 IEEE International Conference on Communications, vol.3, pp.1537 -1541, Seattle, WA, June
            1999.
 [191]      G. Li and Z. Ding, ``New Blind/semi-blind Equalization for GSM Systems'', 1999 IEEE
            Workshop on Signal Processing Advances in Wireless Communications, pp.66-69, Annapolis,
            MD, May 1999.
 [192]      J. Shen and Z. Ding, ``Blind MMSE CDMA Detection in Multipath Channels'', 1999 IEEE
            Workshop on Signal Processing Advances in Wireless Communications, pp.5-8, Annapolis, MD,
            May 1999.
 [193]      Z. Ding, ``Cumulant Matrix Subspace Algorithms for Blind Single FIR Channel Identification'',
            1999 IEEE Workshop on Higher Order Statistics, pp.85-88, June, Caesarea, Israel, 1999.
 [194]      Z. Ding, ``A Cumulant Matrix Subspace Algorithm for Blind Single FIR Channel Identification'',
            SPIE Conference on Digital Wireless Communications, SPIE vol.3708, pp.193-201, April,
            Orlando, FL, 1999.
 [195]      J.E. Mooney, Z. Ding, and L.S. Riggs, "Performance Analysis of an Automated E-pulse Scheme
            in White Gaussian Noise,'' IEEE International Antennas and Propagation Symposium and
            URSI/USNC Radio Science Meeting, April, Orlando, FL, 1999.
 [196]      Junqiang Shen and Zhi Ding, ``Zero-Forcing Blind Equalization Based on Channel Subspace
            Estimates for Multiuser Systems'', Proc. Int. Conf. on Acoustics, Speech, and Signal Processing},
            Phoenix, AZ, March 1999.
 [197]      Z. Ding and G. Li, ``Feasibility of linear GSM blind channel equalization,'' Proc. Int.
            Telecommunications Symp., vol.1, pp.~359-364, Sao Paulo, Brazil, 1998.
 [198]      C. T. Ma, Z. Ding, and S. F. Yau, ``A Two-stage Algorithm for MIMO Blind Deconvolution of
            Colored Input Signals'', Proceedings 9th IEEE SP Workshop on Statistical Signal and Array
            Processing, pp.~384-387, 1998.
 [199]      Chunqi Chang, Zhi Ding, Mark S.-F. Yau, and Francis H. Y. Chan, ``A Matrix-Pencil Approach to
            Blind Separation of Non-White Signals in White Noise'', Proc. 1998 IEEE International Conf. on
            Acoustics, Speech, and Signal Processing, pp.2485-2488, Seattle, May 12, 1998.
 [200]      Zhi Ding, Iain Collings, Ruey-wen Liu, ``A New Blind Zeroforcing Equalizer for Multichannel
            Systems'', Proc. 1998 IEEE International Conf. on Acoustics, Speech, and Signal Processing,
            pp.3177-3180, Seattle, May 12, 1998.
 [201]      Ge Li and Zhi Ding, ``Semi-Blind Channel Identification Used in GSM System,'' Proc. 1998 IEEE
            International Conf. on Acoustics, Speech, and Signal Processing, pp.3389-3392, Seattle, May 12,
            1998.
 [202]      Zhi Ding and Ge Li, ``Single Channel Linear Blind Equalization for GSM Cellular Systems'',
            Proc. 1998 IEEE International Conf. on Communications, Atlanta, June, 1998. pp. 355-359
 [203]      C. Chang, Z. Ding, S. F. Yau, and F. H. Y. Chan ``A Matrix-Pencil Approach to Blind Separation
            of Non-White Sources,'' Proc. International Symposium on Multimedia Information Processing,
            pp. 280-285, Taipei, Taiwan, December 1997.


Professor Zhi Ding, Ph.D.                                 Page 33
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 35 of 37

                          Expert/Consultant Curriculum Vitae

 [204]      Jie Zhu, Xiren Cao, Zhi Ding, and Junqiang Shen, ``A Blind Intersymbol Interference
            Cancellation Method for Multi-user Systems with Channel Diversity'', Proc. 1997 Asilomar
            Conference on Signals, Systems, and Computers, pp.565-569, Pacific Grove, 1997.
 [205]      Zhi Ding and Ge Li, ``New Methods of Blind Channel Equalization for GSM Systems'', Proc.
            1997 Asilomar Conference on Signals, Systems, and Computers, Pacific Grove, 1997.
 [206]         Zhi Ding, ``Blind Wiener Filter Estimation for Multi-Channel Systems Base on Partial
            Information,'' Proc. 1997 IEEE International Conf. on Acoustics, Speech, and Signal Processing,
            pp.3609-3612, April 1997.
 [207]      Tuan Nguyen and Zhi Ding, ``CMA Beamforming for Multipath Correlated Sources'', Proc. 1997
            IEEE International Conf. on Acoustics, Speech and Signal Processing, pp.2521-2524, April 1997.
 [208]      Rodney A. Kennedy, Deva K. Borah, and Zhi Ding, ``Discretization Issues for the Design of
            Optimal Blind Algorithms'', Proc. 1997 IEEE International Conf. on Acoustics, Speech, and
            Signal Processing, pp.51-54, April 1997.
 [209]      Junqiang Shen and Zhi Ding, ``Blind Adaptive Multiuser CDMA Detection Based on a Linear
            Projection Constraint'', Proc 1st IEEE Workshop on Signal Processing Advances in Wireless
            Communications, pp.~261-264, Paris, France, April 1997.
 [210]      Kennedy, R.A.; Zhi Ding, ``Design and optimization of nonlinear mapping in decision feedback
            equalization,'' Proceedings of the 35th IEEE Decision and Control, Volume 2, Page(s):1888 -
            1889, 11-13 Dec. 1996
 [211]      Z. Ding, ``An Outer-Product Decomposition Algorithm For Multichannel Blind Identification'',
            Proc. 8th IEEE Workshop on Stat. Signal and Array Processing, pp.~132-135, Corfu, Greece, June
            1996.
 [212]      Zhi Ding, ``On Convergence Analysis of Fractionally Spaced Adaptive Blind Equalizers'', Int.
            Conf. on Acoustics, Speech, and Signal Processing, May 1996.
 [213]      J.E. Mooney, Z. Ding, and L.S. Riggs, "Robust Target Identification Using a Generalized
            Likelihood Ratio Test," Proc. 3rd International Conference on Ultra-Wideband, Short-Pulse
            Electromagnetics, pp.343-350, Albuquerque, NM, 1996.
 [214]      D. B. Ward, Z. Ding, and R. A. Kennedy ``Broadband DOA Estimation using Frequency-invariant
            Beam-space Processing'', Int. Conf. on Acoustics, Speech, and Signal Processing}, pp.2892-2895,
            May 1996.
 [215]      R.A. Kennedy and Z. Ding, ``Quantizer Design and Optimization in Decision Feedback
            Equalization'', Proc. 1996 Int. Symp. on Signal Proc. Applications, pp.614-617, August, Gold
            Coast Australia.
 [216]      Zhi Ding, ``A Blind Channel Identification Algorithm Based on Matrix Outer-Product'', 1996
            International Communications Conference, Dallas, TX. pp. 852-856.
 [217]      Casas, R.A.; Zhi Ding; Kennedy, R.A.; Johnson, C.R., Jr.; Malamut, R.; ``Blind adaptation of
            decision feedback equalizers based on the constant modulus algorithm'', Proc. 29th Asilomar
            Conference on Signals, Systems and Computers, Volume 1, 30 Oct.-2 Nov. 1995 Page(s):698 -
            702
 [218]      Zhi Ding, ``Myopic Channel Identification: Identifying unknown Channels based on known pulse
            shapes'', 1995 IEEE Global Telecommunications Conference, vol.1, pp.670-674, Nov. 1995.
 [219]      Paul Burns* and Zhi Ding, ``Robustification of Cyclostationary Array Processing Techniques'',
            Proc. Int. Conf. on Acoustics, Speech, and Signal Processing, pp. 1589-1592, Detroit, May 1995.
 [220]      Zhi Ding and Zhen Mao, ``Knowledge Based Identification of Fractionally Sampled Channels''
            Proc. Int. Conf. on Acoustics, Speech, and Signal Processing, pp. 1996-1999, Detroit, May 1995.
 [221]      Zhi Ding and Rodney A. Kennedy, ``An Algebraic Self-Training Algorithm for Multi-Channel
            Systems Identification'', Equalizers'', Proc. 33rd IEEE Conf. on Decision and Control Lake Buena
            Vista, FL, Dec. 1994.
 [222]      Y. Li and Zhi Ding, ``Global Convergence of Fractionally Spaced Godard Adaptive Equalizers'',
            Proc. 28th Asilomar Conf. on Signals, Systems and Computers, pp.617-621, Nov. 1994.



Professor Zhi Ding, Ph.D.                                 Page 34
Printed: 07/16/21
    Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 36 of 37

                       Expert/Consultant Curriculum Vitae

 [223] Zhi Ding and Rodney A. Kennedy, ``Algebraic Self-Training Algorithms for Multi-Channel
       System Identification and Equalization'', Proc. 28th Asilomar Conf. on Signals, Systems and
       Computers, pp. 1453-1457, Pacific Grove, CA, Nov. 1994.
 [224] Y. Li and Zhi Ding, ``Global Convergence of Adaptive Blind Equalizers'', Proc. 4th Annual IEEE
       Dual-Use Technologies and Applications Conference, vol.II, pp. 402-411, Utica, NY, May 1994.
 [225] Y. Li and Z. Ding, ``New Results on the Blind Identification of FIR Channels Based on Second
       Order Statistics'', Proc. 1993 MILCOM, pp. 644-647, Boston, Oct. 1993.
 [226] Y. Li and Z. Ding, ``A New Non-Parametric Cepstral Method for Blind Channel Identification
       from Cyclostationary Statistics'', Proc. 1993 MILCOM, pp. 648-652, Boston, Oct. 1993.
 [227] Y. Li and Z. Ding ``Blind Channel Identification Based on Second order Cyclostationary
       Statistics'', Proc. 1993 IEEE ICASSP, pp. IV:81-84, Minneapolis, April 1993.
 [228] J. Y. Hung and Z. Ding, ``Minimization of Torque Ripple in Permanent Magnet Motors,'' 1992
       IEEE Industrial Electronics Conference, San Diego, CA.
 [229] Z. Ding and Y. Li, ``Channel Identification Using Second Order Cyclic Statistics,'' Proc. 26th
       Asilomar Conf. on Signals, Systems, and Computers, Pacific Grove, CA, November 1992.
 [230] Z. Ding, ``On Channel Identifiability Based on Second Order Cyclic Spectra,'' Proc. IEEE 1992
       Milcom, San Diego, October 1992.
 [231] K. Yamazaki, R. A. Kennedy, and Z. Ding, ``Candidate Admissible Blind Equalization
       Algorithms for QAM Communication Systems,'' Proc. 1992 IEEE Int. Conf. on Communications,
       pp. 1518-1522, June 1992.
 [232] K. Yamazaki, R. A. Kennedy, and Z. Ding, ``Globally Convergent Blind Deconvolution
       Algorithms for Complex Data System,'' Proc. 1992 IEEE ICASSP, San Fransisco, CA, April 1992.
 [233] Z. Ding and R. A. Kennedy, ``A New Adaptive Algorithm for Joint Blind Equalization and Carrier
       Recovery,'' Proc. 25th Asilomar Conf. on Signals, Systems, and Computers, pp. 699-703, Pacific
       Grove, CA, November 1991 (Invited).
 [234] Z. Ding and C. R. Johnson, Jr., ``Existing Gap Between Theory and Application of Blind
       Equalization,'' Adaptive Signal Processing, Simon Haykin, Editor, Proc. SPIE 1565, pp. 154-165,
       1991 (Invited).
 [235] Z. Ding, ``A New Method for Automatic Beamforming,'' Proc. 25th Asilomar Conf. on Signals,
       Systems, and Computers, pp. 689-693, Pacific Grove, CA, November 1991.
 [236] Z. Ding, C. R. Johnson, Jr., and R. A. Kennedy, ``Local Convergence of `Globally Convergent'
       Blind Adaptive Equalization Algorithms,'' Proc. 1991 IEEE ICASSP, pp. 1529-1532, Toronto,
       Canada, May 1991.
 [237] Z. Ding,``Joint Blind Equalization and Carrier Recovery of QAM Systems,'' Proc. 25th Conf. on
       Info. Sciences and Systems, Baltimore, MD, March 1991.
 [238] R. A. Kennedy, B.D.O. Anderson, Z. Ding, and C. R. Johnson, Jr., ``Local stable minima of the
       Sato recursive identification scheme'', Proceedings of the 29th IEEE Conference on Decision and
       Control, vol.6, Page(s):3194 - 3199, 5-7 Dec. 1990.
 [239] Z. Ding, C. R. Johnson, Jr., and R. A. Kennedy, `` Nonglobal convergence of blind recursive
       identifiers based on gradient descent of continuous cost functions'', Proceedings of the 29th IEEE
       Conference on Decision and Control, vol.1, Page(s):225 - 230, 5-7 Dec. 1990.
 [240] Z. Ding, C. R. Johnson, Jr., and R. A. Kennedy, ``On the admissibility of blind adaptive
       equalizers'', Proc. Int. Conf. on Acoustics, Speech, and Signal Processing, vol.3, Page(s):1707 -
       1710, 3-6 April 1990.
 [241] Z. Ding, C. R. Johnson, R. A. Kennedy and B. D. O. Anderson, ``On the Ill-Convergence
       of Godard Blind Equalizers in Data Communication Systems'', In Proceedings of Conf.
       Information Science and Systems, vol. 89, pp. 538-543, Baltimore, MD, 1989.




Professor Zhi Ding, Ph.D.                              Page 35
Printed: 07/16/21
         Case 6:20-cv-00980-ADA Document 52-2 Filed 08/23/21 Page 37 of 37

                            Expert/Consultant Curriculum Vitae

Professional Services and Achievements

§   Steering Committee Chairman, IEEE Transactions on Wireless Communications, 1.2008-1-2010
§   Canadian National Science and Engineering Research Council Panelist, 2009-2012
§   Fellow of IEEE
§   Steering Committee Member, IEEE Transactions on Wireless Communications, 1.2006-1-2008
§   General Chair, IEEE 2016 International Conference on Acoustics, Speech, and Signal Processing,
    Shanghai, China.
§   Technical Program Chair, IEEE 2006 Globecom, San Francisco, CA.
§   Editorial Board Member, IEEE Signal Processing Magazine, 1/2003-1/2007.
§   Associate Editor, IEEE Signal Processing Letters, 1.2002-1.2005.
§   Associate Editor, IEEE Transactions on Signal Processing, 1.2001-1.2004.
§   Editor, Special Issue on Multiuser Detection and Blind Estimation, EURASIP Journal on Applied
    Signal Processing, Dec. 2002.
§   Member, IEEE Statistical Signal and Array Processing Technical Committee, 1993-1998.
§   Member, IEEE Signal Processing for Communications Technical Committee, 1998-2004.
§   Associate Editor, IEEE Transactions on Signal Processing, 1994-1997.
§   Technical Program Committee Member, 3rd IEEE Workshop on Signal Processing Advances in
    Wireless Communications, Taiwan, March 2001.
§   Organization Committee Member, 1st IEEE Workshop on Signal Processing Advances in
    Wireless Communications, Paris, France, April 1997.
§   Review Panelist, National Science Foundation, 1997, 2003, 2004, 2005, 2007, 2008, 2010, 2014,
    2015, 2016.




     Professor Zhi Ding, Ph.D.                               Page 36
     Printed: 07/16/21
